Exhibit 10.1

 

LOGO [g467825page01.jpg]

EXECUTION VERSION

Revolving Credit Loan No. 1005595

Term Loan No. 1005595

 

 

 

CREDIT AGREEMENT

Dated as of January 26, 2018

by and among

SAUL HOLDINGS LIMITED PARTNERSHIP,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6.,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Syndication Agent,

and

TD BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

 

WELLS FARGO SECURITIES, LLC, and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

and

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

     1  

Section 1.1.

     Definitions      1  

Section 1.2.

     General; References to Central Time      32  

Section 1.3.

     Financial Attributes of Non-Wholly Owned Subsidiaries      33  

Section 1.4.

     Pro Forma Calculations      33  

ARTICLE II. CREDIT FACILITY

     33  

Section 2.1.

     Revolving Loans      33  

Section 2.2.

     Term Loans      35  

Section 2.3.

     Letters of Credit      35  

Section 2.4.

     Swingline Loans      40  

Section 2.5.

     Rates and Payment of Interest on Loans      42  

Section 2.6.

     Number of Interest Periods      43  

Section 2.7.

     Repayment of Loans      44  

Section 2.8.

     Prepayments      44  

Section 2.9.

     Continuation      44  

Section 2.10.

     Conversion      45  

Section 2.11.

     Notes      45  

Section 2.12.

     Voluntary Reductions of the Revolving Commitments      46  

Section 2.13.

     Extension of Revolving Termination Date      46  

Section 2.14.

     Expiration Date of Letters of Credit Past Revolving Commitment Termination
     47  

Section 2.15.

     Amount Limitations      47  

Section 2.16.

     Funds Transfer Disbursements      47  

Section 2.17.

     Increase in Revolving Commitments; Additional Term Loan Advances      47  

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

     50  

Section 3.1.

     Payments      50  

Section 3.2.

     Pro Rata Treatment      50  

Section 3.3.

     Sharing of Payments, Etc.      51  

Section 3.4.

     Several Obligations      52  

Section 3.5.

     Fees      52  

Section 3.6.

     Computations      53  

Section 3.7.

     Usury      53  

Section 3.8.

     Statements of Account      54  

Section 3.9.

     Defaulting Lenders      54  

Section 3.10.

     Taxes      57  

ARTICLE IV. [RESERVED]

     61  

ARTICLE V. YIELD PROTECTION, ETC.

     61  

Section 5.1.

     Additional Costs; Capital Adequacy      61  

Section 5.2.

     Suspension of LIBOR Loans      63  

Section 5.3.

     Illegality      64  

Section 5.4.

     Compensation      64  

Section 5.5.

     Treatment of Affected Loans      65  

Section 5.6.

     Affected Lenders      65  

 

- i -



--------------------------------------------------------------------------------

Section 5.7.

     Change of Lending Office      66  

Section 5.8.

     Assumptions Concerning Funding of LIBOR Loans      66  

ARTICLE VI. CONDITIONS PRECEDENT

     66  

Section 6.1.

     Initial Conditions Precedent      66  

Section 6.2.

     Conditions Precedent to All Loans and Letters of Credit      68  

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

     69  

Section 7.1.

     Representations and Warranties      69  

Section 7.2.

     Survival of Representations and Warranties, Etc.      75  

ARTICLE VIII. AFFIRMATIVE COVENANTS

     76  

Section 8.1.

     Preservation of Existence and Similar Matters      76  

Section 8.2.

     Compliance with Applicable Law      76  

Section 8.3.

     Maintenance of Property      76  

Section 8.4.

     Conduct of Business      77  

Section 8.5.

     Insurance      77  

Section 8.6.

     Payment of Taxes and Claims      77  

Section 8.7.

     Books and Records; Inspections      78  

Section 8.8.

     Use of Proceeds      78  

Section 8.9.

     Environmental Matters      78  

Section 8.10.

     Further Assurances      79  

Section 8.11.

     Material Contracts      79  

Section 8.12.

     Guarantors      79  

ARTICLE IX. INFORMATION

     80  

Section 9.1.

     Quarterly Financial Statements      80  

Section 9.2.

     Year-End Statements      80  

Section 9.3.

     Compliance Certificate      80  

Section 9.4.

     Other Information      81  

Section 9.5.

     Electronic Delivery of Certain Information      83  

Section 9.6.

     Public/Private Information      83  

Section 9.7.

     Patriot Act Notice; Compliance      83  

ARTICLE X. NEGATIVE COVENANTS

     84  

Section 10.1.

     Financial Covenants      84  

Section 10.2.

     Liens; Negative Pledge      85  

Section 10.3.

     Restrictions on Intercompany Transfers      86  

Section 10.4.

     Merger, Consolidation, Sales of Assets and Other Arrangements      86  

Section 10.5.

     Plans      87  

Section 10.6.

     Fiscal Year      87  

Section 10.7.

     Modifications of Organizational Documents and Material Contracts      87  

Section 10.8.

     Subordinated Debt Prepayments; Amendments      88  

Section 10.9.

     Transactions with Affiliates      88  

Section 10.10.

     Environmental Matters      88  

Section 10.11.

     Derivatives Contracts      89  

Section 10.12.

     Use of Proceeds      89  

 

- ii -



--------------------------------------------------------------------------------

ARTICLE XI. DEFAULT

     89  

Section 11.1.

     Events of Default      89  

Section 11.2.

     Remedies Upon Event of Default      94  

Section 11.3.

     Remedies Upon Default      95  

Section 11.4.

     Marshaling; Payments Set Aside      95  

Section 11.5.

     Allocation of Proceeds      95  

Section 11.6.

     Letter of Credit Collateral Account      96  

Section 11.7.

     Rescission of Acceleration by Requisite Lenders      97  

Section 11.8.

     Rights Cumulative      97  

ARTICLE XII. THE ADMINISTRATIVE AGENT

     98  

Section 12.1.

     Appointment and Authorization      98  

Section 12.2.

     Administrative Agent as Lender      99  

Section 12.3.

     Approvals of Lenders      99  

Section 12.4.

     Notice of Events of Default      100  

Section 12.5.

     Administrative Agent’s Reliance      100  

Section 12.6.

     Indemnification of Administrative Agent      101  

Section 12.7.

     Lender Credit Decision, Etc.      101  

Section 12.8.

     Successor Administrative Agent      102  

Section 12.9.

     Titled Agents      103  

Section 12.10.

     Specified Derivatives Contracts      103  

Section 12.11.

     Rates      103  

Section 12.12.

     Additional ERISA Matters      103  

ARTICLE XIII. MISCELLANEOUS

     105  

Section 13.1.

     Notices      105  

Section 13.2.

     Expenses      107  

Section 13.3.

     Stamp, Intangible and Recording Taxes      108  

Section 13.4.

     Setoff      108  

Section 13.5.

     Litigation; Jurisdiction; Other Matters; Waivers      109  

Section 13.6.

     Successors and Assigns      110  

Section 13.7.

     Amendments and Waivers      114  

Section 13.8.

     Nonliability of Administrative Agent and Lenders      117  

Section 13.9.

     Confidentiality      117  

Section 13.10.

     Indemnification      118  

Section 13.11.

     Termination; Survival      120  

Section 13.12.

     Severability of Provisions      121  

Section 13.13.

     GOVERNING LAW      121  

Section 13.14.

     Counterparts      121  

Section 13.15.

     Obligations with Respect to Loan Parties      121  

Section 13.16.

     Independence of Covenants      121  

Section 13.17.

     Limitation of Liability      121  

Section 13.18.

     Entire Agreement      122  

Section 13.19.

     Construction      122  

Section 13.20.

     Headings      122  

Section 13.21.

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
122  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE I

   Commitments

SCHEDULE 1.1.

   List of Loan Parties

SCHEDULE 2.3.

   Existing Letters of Credit

SCHEDULE 7.1.(b)

   Ownership Structure

SCHEDULE 7.1.(f)

   Properties

SCHEDULE 7.1.(g)

   Indebtedness and Guaranties

SCHEDULE 7.1.(h)

   Material Contracts

SCHEDULE 7.1.(i)

   Litigation

SCHEDULE 7.1.(r)

   Affiliate Transactions

SCHEDULE 10.2.

   Certain Permitted Liens

EXHIBIT A

   Form of Assignment and Assumption Agreement

EXHIBIT B

   Form of Guaranty

EXHIBIT C

   Form of Notice of Borrowing

EXHIBIT D

   Form of Notice of Continuation

EXHIBIT E

   Form of Notice of Conversion

EXHIBIT F

   Form of Notice of Swingline Borrowing

EXHIBIT G-1

   Form of Revolving Note

EXHIBIT G-2

   Form of Term Note

EXHIBIT H

   Form of Swingline Note

EXHIBIT I

   Form of Disbursement Instruction Agreement

EXHIBIT J

   Form of Opinion of Counsel

EXHIBIT K

   Form of Compliance Certificate

EXHIBIT L

   Forms of U.S. Tax Compliance Certificates

 

- iv -



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of January 26, 2018 by and
among SAUL HOLDINGS LIMITED PARTNERSHIP, a limited partnership formed under the
laws of the State of Maryland (together with its successors and permitted
assigns, the “Borrower”), each of the financial institutions initially a
signatory hereto together with their successors and assigns under Section 13.6.,
the Lenders from time to time party hereto as Issuing Banks, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent.

WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the Lenders desire to make available to the Borrower a revolving credit facility
in the initial amount of $325,000,000, with a $30,000,000 swingline subfacility
and a $40,000,000 letter of credit subfacility, and a $75,000,000 term loan
facility on the terms and conditions contained herein.

WHEREAS, the Borrower, the lenders party thereto, and Wells Fargo Bank, National
Association, as administrative agent, are currently party to that certain
Amended and Restated Credit Agreement, dated as of June 24, 2014 (as amended,
restated, supplemented or otherwise modified immediately prior to the
effectiveness of this Agreement, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to set forth the terms and conditions under
which the Lenders will, from time to time, make loans to or for the benefit of
the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“601 Pennsylvania Property” means the real property and improvements at 601
Pennsylvania Avenue, N.W., Washington, D.C., comprised of approximately 225,000
square feet of office space and ancillary ground floor retail space.

“750 N. Glebe Project” means a mixed use development comprised of approximately
491 rental apartment units and approximately 62,000 square feet of retail space
located at 750 N. Glebe Road in Arlington, Virginia.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1.(b).

“Additional Term Loan Advance” means an advance made by an Additional Term Loan
Lender pursuant to Section 2.17.(c). From and after the making of an Additional
Term Loan Advance, such Additional Term Loan Advance shall comprise a portion of
the Term Loan.

“Additional Term Loan Lender” means a Lender (whether a then existing Lender or
a new Lender) that agrees to make an Additional Term Loan Advance pursuant to
Section 2.17.(c). From and after the making of its Additional Term Loan Advance,
an Additional Term Loan Lender shall be a Term Loan Lender for all purposes
hereunder.



--------------------------------------------------------------------------------

“Additional Tranche Loans” has the meaning given that term in Section 2.17.(a).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.

“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower or the Parent.

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including, without limitation, the Foreign
Corrupt Practices Act of 1977.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including, without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and binding administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case having the force of law.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness of the Borrower and its Subsidiaries to Total
Asset Value of the Borrower and its Subsidiaries:

 

Level

  

Ratio of Total

Indebtedness to Total

Asset Value

   Applicable
Margin for
LIBOR Loans
under the
Revolving
Facility      Applicable
Margin for Base
Rate Loans
under the
Revolving
Facility      Applicable
Margin for
LIBOR Loans
under the Term
Loan Facility      Applicable
Margin for Base
Rate Loans
under the Term
Loan Facility   1   

Less than 0.40 to 1.00

     1.35 %       0.35 %       1.30 %       0.30 %  2   

Greater than or equal to 0.40 to 1.00 but less than 0.45 to 1.00

     1.40 %       0.40 %       1.35 %       0.35 %  3   

Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00

     1.50 %       0.50 %       1.45 %       0.45 %  4   

Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00

     1.65 %       0.65 %       1.60 %       0.60 %  5   

Greater than or equal to 0.55 to 1.00

     1.95 %       0.95 %       1.90 %       0.90 % 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3. Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 9.3., the Applicable
Margin shall equal the percentages corresponding to Level 5 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered. Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin for Loans as set
forth above, the Applicable Margin shall be determined based on Level 2.
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth in this definition. The provisions of this definition shall be subject to
Section 2.5.(c).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arrangers” means Wells Fargo Securities and Capital One, each in its capacity
as joint lead arranger.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.6.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

- 3 -



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code of 1978.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%
(subject to the interest rate floors set forth in the definition of LIBOR). Each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

“Bookrunner” means Wells Fargo Securities, in its capacity as sole bookrunner.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Borrower Information” has the meaning given that term in Section 2.5.(c).

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on banks in
Minneapolis, Minnesota and New York, New York are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

“Capital One” means Capital One, National Association, and its successors and
assigns.

“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a) the aggregate square footage of all completed space of such
Property times (b) $0.15 times (c) the number of days in such period divided by
(d) 365. If the term Capital Reserves is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties and the applicable Ownership Shares of all Properties of all
Unconsolidated Affiliates.

“Capitalization Rate” means 6.75% for all Properties except with respect to
Multifamily Properties or Washington DC CBD Office Properties. For Properties
qualified as Multifamily Properties or Washington DC CBD Office Properties,
Capitalization Rate will mean 6.50%. As of the Agreement

 

- 4 -



--------------------------------------------------------------------------------

Date, the following three (3) Properties will be considered Washington DC CBD
Office Properties and Multifamily Properties: 601 Pennsylvania Property, the
Clarendon Center Project and the Park Van Ness Project. For the avoidance of
doubt, the Capitalization Rate of 6.50% shall apply with respect to all income
from each of the Clarendon Center Project, the Park Van Ness Project, and the
750 N. Glebe Project, including from the multifamily portion and the other
portions of such Properties.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Clarendon Center Project” means a mixed use development comprised of
approximately 244 rental apartment units, +/-170,000 square feet of office space
and +/- 42,000 square feet of retail space located on two parcels at the
intersections of Clarendon Boulevard with North Highland and North Garfield
Streets in Clarendon, Arlington County, Virginia.

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.

“Commitment Reduction Notice” has the meaning given that term in Section 2.12.

“Commodity Exchange Act” means the Commodity Exchange Act, 7 U.S.C. § 1 et seq.

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

- 5 -



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long term
Indebtedness of such Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Revolving Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Revolving Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Revolving Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including, with
respect to a Revolving Lender, in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Revolving Lender’s obligation
to fund a Loan hereunder and states that such position is based on such
Revolving Lender’s reasonable determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) in the case of a Revolving Lender, has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit

 

- 6 -



--------------------------------------------------------------------------------

of creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Revolving Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Revolving Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Revolving Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Revolving Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Revolving
Lender. Any determination by the Administrative Agent that a Revolving Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Revolving Lender shall
be deemed to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery
of written notice of such determination to the Borrower, each Issuing Bank, the
Swingline Lender and each Revolving Lender.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent and the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and (c) a “swap agreement” as defined in
Section 101 of the Bankruptcy Code.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Specified Derivatives Provider, any Lender or any
Affiliate of any of them).

 

- 7 -



--------------------------------------------------------------------------------

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall also include real property of the type described in
the immediately preceding sentence that satisfies both of the following
conditions: (i) it is to be (but has not yet been) acquired by the Borrower, any
Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to the Borrower, any Subsidiary
or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least twelve (12) months
shall cease to constitute a Development Property notwithstanding the fact that
such Property has not achieved an Occupancy Rate of at least 80.0%.

“Disbursement Instruction Agreement” means a form substantially in the form of
Exhibit I to be delivered to the Administrative Agent pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Documentation Agents” means, collectively, TD Bank, N.A. and U.S. Bank National
Association.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); and (v) equity in net income
(loss) of its Unconsolidated Affiliates plus (b) such Person’s Ownership Share
of EBITDA of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, and gains or losses on hedging
transactions relating to protection against variable interest rates on
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

- 8 -



--------------------------------------------------------------------------------

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.6.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.6.(b)(iii)).

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as a retail, office,
industrial or mixed use Property; (b) such Property is either (x) owned in fee
simple by the Borrower, a Guarantor (other than the Parent) or a Wholly Owned
Subsidiary of the Borrower (other than an Excluded Subsidiary) or (y) any other
Property with respect to which the Borrower, a Guarantor (other than the Parent)
or a Wholly Owned Subsidiary of the Borrower (other than an Excluded Subsidiary)
owns a leasehold interest under a Ground Lease which has been approved as an
“Eligible Property” by the Administrative Agent, such approval not to be
unreasonably withheld or delayed; (c) such Property is located in a State of the
United States of America or in the District of Columbia; (d) neither such
Property, nor any interest of the Borrower, any Guarantor or any Wholly Owned
Subsidiary of the Borrower therein, is subject to (i) any Lien (other than
Permitted Liens) or (ii) any Negative Pledge; (e) if such Property is owned by a
Guarantor or a Wholly Owned Subsidiary of the Borrower, neither the Parent’s nor
the Borrower’s direct or indirect ownership interest in such Guarantor or such
Wholly Owned Subsidiary of the Borrower, as applicable, is subject to (i) any
Lien or (ii) any Negative Pledge; (f) regardless of whether such Property is
owned by the Borrower, a Guarantor or a Wholly Owned Subsidiary, the Borrower or
a Guarantor has the right directly, or indirectly through a Subsidiary, to take
the following actions without the need to obtain the consent of any Person:
(i) to create Liens on such Property as security for Indebtedness of the
Borrower, such Guarantor or such Wholly Owned Subsidiary, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Property; and (g) such
Property is free of all structural defects or major architectural deficiencies,
title defects (other than Permitted Liens), environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property. The initial list of Eligible Properties shall be provided by
the Borrower to the Administrative Agent and the Lenders on the Agreement Date
in the Officer’s Certificate. For the avoidance of doubt, no Property owned or
leased by an Excluded Subsidiary shall be an “Eligible Property” hereunder.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment, in
each case to the extent constituting Applicable Law.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

- 9 -



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Parent, the Borrower, any Subsidiary of the Parent and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any such Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

- 10 -



--------------------------------------------------------------------------------

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (1) any Subsidiary of the Borrower (a) holding title
to assets that are or are to become collateral for any Secured Indebtedness of
such Subsidiary and (b) that is prohibited from Guaranteeing the Indebtedness of
any other Person pursuant to (i) any document, instrument or agreement
evidencing such Secured Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness; (2) any Subsidiary of the Borrower which is otherwise identified
by the Borrower in writing to the Administrative Agent and approved in writing
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed) as an “Excluded Subsidiary,” and whose Property is, effective as of the
date of such designation (which designation shall not have retroactive effect)
not included in, or removed from, the calculation of Unencumbered Asset Value,
provided that for purposes of this clause (2), (i) immediately before and after
such designation, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance with the covenants set forth in Section 10.1. on
a pro forma basis in accordance with Section 1.4. (and upon the reasonable
request of the Administrative Agent the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance); and (3) any IDOT Finance
Subsidiary. The initial list of Excluded Subsidiaries shall be provided by the
Borrower to the Administrative Agent and the Lenders on the Agreement Date in
the Officer’s Certificate.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

- 11 -



--------------------------------------------------------------------------------

“Executive Senior Management” means, with respect to the Parent, any of the
following officers: chairman and chief executive officer, president and chief
operating officer, and chief financial officer.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Letters of Credit” means the Letters of Credit heretofore issued and
described on Schedule 2.3.

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

“Extension Request” has the meaning given that term in Section 2.13.

“Facility” means the Revolving Facility or the Term Loan Facility, as the
context may require.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Responsible Officers of the Parent acting together in good faith and
determining value in accordance with GAAP, as conclusively evidenced by a
certification thereof delivered to the Administrative Agent or, with respect to
any asset valued at no more than $1,000,000, such determination may be made by
the chief financial officer of the Parent evidenced by an officer’s certificate
delivered to the Administrative Agent.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

 

- 12 -



--------------------------------------------------------------------------------

“Fee Letters” means, collectively or individually as the context may require,
(a) that certain fee letter dated as of November 22, 2017, by and among the
Borrower, Wells Fargo Securities, Wells Fargo and the Administrative Agent and
(b) that certain fee letter dated as of November 29, 2017, by and between the
Borrower and Capital One.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989.

“Fixed Charges” means, with respect to any Person and for a given period, the
sum of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period. Such Person’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges of such Person.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Funds From Operations” means, with respect to a Person and for a given period,
Funds from Operations as defined from time to time by National Association of
Real Estate Investment Trusts, Inc.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

- 13 -



--------------------------------------------------------------------------------

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of forty (40) years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property, and to
amend the terms of any such mortgage or encumbrance, in each case, without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease; and (f) clearly determinable rental payment terms which in no event
contain profit participation rights.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent, Saul Subsidiary I Limited Partnership,
Saul Subsidiary II Limited Partnership and each Material Subsidiary (unless an
Excluded Subsidiary).

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. Notwithstanding the foregoing, a guaranty of customary nonrecourse
carveouts shall not be deemed a “Guaranty” for purposes of this Agreement. As
the context requires, “Guaranty” shall also mean the guaranty executed and
delivered pursuant to Section 6.1. or 8.12. and substantially in the form of
Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

- 14 -



--------------------------------------------------------------------------------

“ICE” has the meaning given to that term in the definition of “LIBOR”.

“IDOT Finance Subsidiary” means any Subsidiary of the Borrower that (i) has been
formed solely for the purpose of entering into financing transactions in the
ordinary course of the Borrower’s and its Subsidiaries’ business and consistent
with past practice, and (ii) is not a Material Subsidiary.

“Incremental Credit Facilities” has the meaning given that term in
Section 2.17.(a).

“Incremental Facility Amendment” has the meaning given that term in
Section 2.17.(d).

“Incremental Term Loans” has the meaning given that term in Section 2.17.(a).

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services, however excluding trade debt incurred in the ordinary
course of business), and excluding all accrued expenses; (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against variable
interest rates on Indebtedness, in an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). All Loans and Letter of Credit Liabilities shall
constitute “Indebtedness” of the Borrower.

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

- 15 -



--------------------------------------------------------------------------------

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

“Interest Expense” means, with respect to a Person for any period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account, and in
any event shall include all interest expense with respect to any Indebtedness of
the Parent and its Subsidiaries in respect of which such Person is wholly or
partially liable whether pursuant to any repayment, interest carry, performance
guarantee or otherwise, determined on a consolidated basis in accordance with
GAAP for such period, plus (b) such Person’s Ownership Share of Interest Expense
of Unconsolidated Affiliates for such period.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such LIBOR Loan,
and ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.

Notwithstanding the foregoing: (a) if any Interest Period for a Loan would
otherwise end after the applicable Termination Date for such Loan, such Interest
Period shall end on such Termination Date and (b) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in the Loan Documents, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

- 16 -



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Wells Fargo and (b) Capital One, each in its capacity
as an issuer of Letters of Credit pursuant to Section 2.3.

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

“L/C Disbursements” has the meaning given to that term in Section 3.9.(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that
except as otherwise expressly provided herein, the term “Lender” shall exclude
any Lender (or its Affiliates) in its capacity as a Specified Derivatives
Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 12.5., any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, (i) a
Lender (other than a Lender that is the Issuing Bank for the applicable Letter
of Credit) shall be deemed to hold a Letter of Credit Liability in an amount
equal to its participation interest under Section 2.3. in the related Letter of
Credit, and the Lender that is the Issuing Bank for such Letter of Credit shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the other Lenders of their participation interests under such
Section and (ii) if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

- 17 -



--------------------------------------------------------------------------------

“Level” has the meaning given that term in the definition of the term
“Applicable Margin”.

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2.(ii), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate as set by the ICE Benchmark Administration
Limited, a United Kingdom company (“ICE”), or a comparable or successor quoting
service approved by the Administrative Agent, for deposits in Dollars for a
period equal to the applicable Interest Period which appears on Reuters Screen
LIBOR01 Page (or any applicable successor page), or a comparable or successor
rate, which rate is approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the Eurodollar
Reserve Percentage. If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Any
change in the Eurodollar Reserve Percentage shall result in a change in LIBOR on
the date on which such change in such Eurodollar Reserve Percentage becomes
effective. If LIBOR determined as provided above would be less than zero, LIBOR
shall be deemed to be zero. Each calculation by the Administrative Agent of
LIBOR shall be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 5.2.(ii), in the event
that a Replacement Rate with respect to LIBOR is implemented, then all
references herein to LIBOR shall be deemed to be references to such Replacement
Rate.

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.

 

- 18 -



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than any Specified Derivatives Contract).

“Loan Party” means each of the Borrower, the Parent and each other Person who
guarantees all or a portion of the Obligations. Schedule 1.1. sets forth the
Loan Parties in addition to the Borrower and the Parent as of the Agreement
Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests); in each case, on or prior to the Term
Loan Termination Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries taken as a whole, (b) the ability of the Parent, the
Borrower and the other Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents, (c) the validity or enforceability of the
Loan Documents taken as a whole, or (d) the rights and remedies of the Lenders,
the Issuing Banks and the Administrative Agent under the Loan Documents taken as
a whole.

“Material Contract” means (a) any Tenant Lease the termination of which, prior
to the end of its term, could reasonably be expected to cause a Material Adverse
Effect and (b) any contract or other arrangement (other than Loan Documents and
Specified Derivatives Contracts), whether written or oral, to which the Parent,
the Borrower, any Subsidiary of the Borrower or any other Loan Party is a party
as to which the breach, nonperformance, cancellation or failure to renew (if
renewable by its terms) by any party thereto could reasonably be expected to
have a Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 11.1.(d)(i).

“Material Subsidiary” means any Subsidiary of the Parent having assets
(including any Equity Interests in any direct or indirect Subsidiary of the
Parent that is a Material Subsidiary) with a Fair Market Value equal to or
greater than $2,500,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means the principal amount of an obligation owing to the
Borrower or any Subsidiary of the Borrower that is secured by a mortgage, deed
of trust, deed to secure debt or other similar security instrument granting a
Lien on real property as security for the payment of such obligation, so long as
the mortgagor or grantor with respect to such Mortgage Receivable is not
delinquent sixty (60) days or more in interest or principal payments due
thereunder.

 

- 19 -



--------------------------------------------------------------------------------

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Multifamily Property” means (a) the Clarendon Center Project, (b) the Park Van
Ness Project, (c) the 750 N. Glebe Project and (d) each other Property which is
designated as such by the Borrower from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance (but not in excess of the actual rent otherwise payable)
but excluding prepaid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Parent or
the Borrower and the Subsidiaries of the Parent and any property management
fees) minus (c) the Capital Reserves for such Property as of the end of such
period minus (d) the greater of (i) the actual property management fee paid
during such period with respect to such Property, and (ii) an imputed management
fee in the amount of 3% of the gross revenues for such Property for such period.

“Non-Consenting Lender” means any Lender that does not approve any consent,
approval, amendment or waiver that (a) requires the consent of all Lenders or
all affected Lenders in accordance with the terms of Section 13.7. and (b) has
been approved by the Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to non-recourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

“Note” means a Revolving Note, a Term Note or a Swingline Note.

 

- 20 -



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no material monetary default has occurred and has continued to the date of
determination unremedied for 60 or more days to (b) the aggregate net rentable
square footage of such Property. For the purposes of the definition of
“Occupancy Rate,” a tenant shall be deemed to actually occupy a Property
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build out or
that is otherwise scheduled to be open for business within 180 days of such
date.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means a certificate from the chief executive officer or
chief financial officer of the Parent certifying the “Eligible Properties” and
“Excluded Subsidiaries” as of the Agreement Date and a description of the
“Permitted Ground Lease Encumbrance”.

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the SEC.

 

- 21 -



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(n), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Parent” means Saul Centers, Inc., a Maryland corporation, its successors and
assigns.

“Park Van Ness Project” means a 271-unit residential project with approximately
9,000 square feet of street-level retail located at 4455 Connecticut Avenue NW,
Washington, DC.

“Participant” has the meaning given that term in Section 13.6.(d).

“Participant Register” has the meaning given that term in Section 13.6.(c).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Ground Lease Encumbrance” means the encumbrance in respect of one of
the Properties owned by the Borrower and its Subsidiaries existing as of the
Agreement Date and described in the Officer’s Certificate.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), in all cases which
are not yet due or which are being contested in good faith and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; (b) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, are not at the time
required to be paid or

 

- 22 -



--------------------------------------------------------------------------------

discharged under Section 8.6.; (c) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (d) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, customary declarations, and rights or restrictions of
record or otherwise imposed by an applicable Governmental Authority on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(e) the rights of tenants under leases or subleases (including customary “no
build” restrictions) not interfering with the ordinary conduct of business of
such Person; and (f) Liens in favor of (x) any Loan Party, existing as of the
Agreement Date and set forth on Schedule 10.2. or (y) the Administrative Agent
for its benefit and the benefit of the Lenders, the Issuing Banks and each
Specified Derivatives Provider.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due, the rate otherwise
applicable plus an additional five percent (5.0%) per annum and with respect to
any other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans under the applicable Facility plus five percent
(5.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender then
acting as Administrative Agent as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

 

- 23 -



--------------------------------------------------------------------------------

“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Swingline Loans and Letter of Credit Liabilities of
all Lenders as of such date. If at the time of determination the Commitments
have been terminated or reduced to zero and there are no outstanding Loans or
Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which Commitments were in effect or
Loans or Letters of Credit Liabilities were outstanding. For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Borrower, or any Subsidiary of the
Borrower or any Unconsolidated Affiliate.

“Property Management Agreements” means, collectively, all agreements entered
into by the Borrower or any other Loan Party pursuant to which the Borrower or
such other Loan Party engages a Person to advise it with respect to the
management of a given Property and/or to manage a given Property.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning given that term in Section 13.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity
requirements. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank

 

- 24 -



--------------------------------------------------------------------------------

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change,” regardless of the date enacted, adopted, implemented
or issued.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

“Replacement Rate” has the meaning given that term in Section 5.2.(ii).

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded and the Pro Rata Shares of
the Lenders shall be redetermined, for voting purposes only, to exclude the Pro
Rata Shares of such Defaulting Lenders, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Revolving Lenders shall be redetermined,
for voting purposes only, to exclude the Pro Rata Shares of such Defaulting
Lenders, and (ii) at all times when two or more Revolving Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Requisite Revolving
Lenders” shall in no event mean less than two Revolving Lenders. For purposes of
this definition, a Revolving Lender (other than the Swingline Lender) shall be
deemed to hold a Swingline Loan and a Revolving Lender (other than the
applicable Issuing Bank) shall be deemed to hold a Letter of Credit Liability,
in each case, to the extent such Revolving Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the Term Loans;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded

 

- 25 -



--------------------------------------------------------------------------------

and the Pro Rata Shares of the Term Loan Lenders shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (ii) at all times when two or more Term Loan Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Term Loan Lenders”
shall in no event mean less than two Term Loan Lenders.

“Resigning Lender” has the meaning given that term in Section 12.8.

“Responsible Officer” means with respect to the Parent, the Borrower or any
other Subsidiary of the Parent, the chief financial officer and President of the
Parent, the Borrower or such Subsidiary, as applicable. For purposes of this
Agreement, references to the Borrower’s or a Subsidiary’s Responsible Officers
shall be deemed to refer to the Parent’s Responsible Officers.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of the Subsidiaries of the Parent now or hereafter outstanding, except a
dividend payable solely in shares of that class of Equity Interest to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of the Parent, the Borrower or any of the
Subsidiaries of the Parent now or hereafter outstanding; (c) any payment or
prepayment of principal of, premium, if any, or interest on, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Subordinated Debt; and (d) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Parent, the Borrower or any
of the Subsidiaries of the Parent now or hereafter outstanding.

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Banks) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a
Revolving Lender in accordance with Section 2.17., as the same may be reduced
from time to time pursuant to Section 2.12. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.6. or increased as appropriate to reflect any
increase in Revolving Commitments effected in accordance with Section 2.17.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate Revolving Commitments at
such time.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

- 26 -



--------------------------------------------------------------------------------

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G-1, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

“Revolving Termination Date” means January 26, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including, without limitation, OFAC
or the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including, without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

“Saul Family” means B. Francis Saul II and his spouse, siblings, and lineal
descendants and the spouses of such siblings and lineal descendants and the
heirs, beneficiaries, devisees or legatees that are or were members of the same
family by blood, marriage or adoption as any of the same or any of the foregoing
(and for purposes of this definition, any shares of Equity Interests which a
Person no longer owns as a result of death shall be deemed still to be owned by
such Person unless not held by such Person’s estate, trusts established under
such Person’s will, or the heirs, beneficiaries, devisees or legatees of such
Person that are or were members of the same family by blood, marriage or
adoption as such Person). Entities owned or controlled by members of the Saul
Family shall be deemed owned by such members for purposes of this Agreement.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, and in the
case of the Parent, shall include (without duplication), the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates, as
applicable.

“Secured Recourse Indebtedness” means, with respect to any Person, Secured
Indebtedness of such Person (other than Nonrecourse Indebtedness of such Person)
to the extent of recourse to the Parent, the Borrower or any other Loan Party.

 

- 27 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower, the Parent or any
other Loan Party and any Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or other Loan
Party under or in respect of any Specified Derivatives Contract, whether direct
or indirect, absolute or contingent, due or not due, liquidated or unliquidated,
and whether or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Guaranteed Obligations and the Specified Derivatives
Obligations, if any, in a manner satisfactory to the Administrative Agent in its
sole and absolute discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Unless explicitly set
forth to the contrary, a reference to a “Subsidiary” means a direct or indirect
Subsidiary of the Parent.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 20.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Availability” has the meaning given that term in Section 2.4.(a).

 

- 28 -



--------------------------------------------------------------------------------

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

“Swingline Lender” means Wells Fargo.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Syndication Agent” means Capital One National Association.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2. and (if and as applicable) any Additional Term Loan Advance to be
made by an Additional Term Loan Lender pursuant to Section 2.17.(c).

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans on the Effective Date pursuant to Section 2.2., in
an amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.

“Term Loan Facility” means, at any time, the aggregate Term Loan Commitments of
all Term Loan Lenders outstanding at such time, or, if the Term Loan Commitments
have been reduced to zero at such time, the aggregate principal amount of the
Term Loans of all Term Loan Lenders outstanding.

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

“Term Loan Termination Date” means January 26, 2023.

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit G-2, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

“Termination Date” means the Revolving Termination Date or the Term Loan
Termination Date, as the context may require.

“Titled Agent” has the meaning given that term in Section 12.9.

 

- 29 -



--------------------------------------------------------------------------------

“Total Asset Value” means, with respect to any Person at a given time, the sum
(without duplication) of all of the following of such Person determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:
(a) cash and cash equivalents (other than tenant deposits and other cash and
cash equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way); plus (b) with respect to all
Properties owned (or leased pursuant to a Ground Lease) by the Parent or any
Subsidiary for the immediately preceding period of twelve consecutive calendar
months ending on such date of determination, the quotient of (i) NOI of such
Person for the immediately preceding period of twelve consecutive calendar
months divided by (ii) the Capitalization Rate; plus (c) the GAAP book value, as
of the date of acquisition, of Properties acquired during the twelve consecutive
calendar months most recently ended; plus (d) the GAAP book value of all
Development Properties; plus (e) the GAAP book value of Unimproved Land; plus
(f) the GAAP book value of all Mortgage Receivables (at the value reflected in
the Parent’s consolidated financial statements in accordance with GAAP, as of
such date, including the effect of impairment charges). Notwithstanding the
foregoing, for the first twelve consecutive calendar months after a Property has
ceased to be a Development Property, NOI attributable to that Property shall be
determined on the basis of its income for the immediately preceding three
calendar month period, annualized. Such Person’s Ownership Share of assets held
by Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in the calculation of Total
Asset Value consistent with the above described treatment for wholly-owned
assets. NOI attributable to (x) Properties acquired or disposed of during the
three calendar month period ending immediately prior to any date of
determination of Total Asset Value or (y) Properties that were Development
Properties at the end of such three calendar month period, shall not be included
in the calculation of Total Asset Value. Notwithstanding the foregoing, for
purposes of determining Total Asset Value, (A) to the extent the amount of Total
Asset Value attributable to Properties leased under Ground Leases, which are
Eligible Properties under clause (b)(y) of the definition of “Eligible
Property,” would exceed 10.0% of the aggregate Total Asset Value at any time,
such excess shall be excluded, (B) to the extent the amount of Total Asset Value
attributable to Unconsolidated Affiliates would exceed 10.0% of the aggregate
Total Asset Value at any time, such excess shall be excluded, (C) to the extent
the amount of Total Asset Value attributable to Development Properties would
exceed 20.0% of the aggregate Total Asset Value at any time, such excess shall
be excluded, (D) to the extent the amount of Total Asset Value attributable to
Unimproved Land would exceed 10.0% of the aggregate Total Asset Value at any
time, such excess shall be excluded, (E) to the extent the amount of Total Asset
Value attributable to Mortgage Receivables would exceed 10.0% of the aggregate
Total Asset Value at any time, such excess shall be excluded, and (F) to the
extent the amount of Total Asset Value attributable to Unconsolidated
Affiliates, Development Properties, Unimproved Land and Mortgage Receivables
would exceed 25.0% of the aggregate Total Asset Value at any time, such excess
shall be excluded.

“Total Indebtedness” means, with respect to any Person, all Indebtedness of such
Person and such Person’s Ownership Share of all Indebtedness of all Subsidiaries
of such Person.

“Treasury Rate” means, as of any date of determination, the yield on the
Treasury Constant Maturity Series with a ten-year maturity, as reported on the
Business Day immediately preceding such date in Federal Reserve Statistical
Release H.15, Selected Interest Rates (“Release H.15”) of the Board of Governors
of the Federal Reserve System, or any successor publication. If for any reason
Release H.15 is no longer published, the Administrative Agent shall select a
comparable publication to determine the Treasury Rate.

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

- 30 -



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through one or more
Subsidiaries an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person.

“Unencumbered Asset Value” means (a) the Unencumbered NOI (excluding NOI
attributable to Development Properties) for the immediately preceding period of
twelve consecutive calendar months divided by the Capitalization Rate, plus
(b) the GAAP book value of all Eligible Properties (excluding Development
Properties and Unimproved Land) acquired during the twelve calendar month period
most recently ended which Properties are not subject to any Lien (other than
Permitted Liens) or any Negative Pledge. Notwithstanding the foregoing, for the
first twelve consecutive calendar months after a Property has ceased to be a
Development Property, Unencumbered NOI attributable to that Property shall be
determined on the basis of its income for the immediately preceding three
calendar month period, annualized. Unencumbered NOI attributable to Properties
disposed of during the three calendar month period ending immediately prior to
any date of determination of Unencumbered Asset Value shall not be included in
the calculation of Unencumbered Asset Value. Notwithstanding the foregoing, for
purposes of determining Unencumbered Asset Value, to the extent the amount of
Unencumbered Asset Value attributable to Properties leased under Ground Leases,
which are Eligible Properties under clause (b)(y) of the definition of “Eligible
Property,” would exceed 10.0% of the aggregate Unencumbered Asset Value at any
time, such excess shall be excluded.

“Unencumbered NOI” means, for any period, NOI from all Eligible Properties.

“Unencumbered Pool Debt Service” means, with respect to any Person for any
period, the aggregate amount of principal and interest payments in respect of
all Unsecured Indebtedness of such Person that would be due and payable in
respect thereof during such period, computed assuming a thirty (30) year
amortization schedule and a per annum interest rate equal to the greater of:
(a) the Treasury Rate plus 2.50% and (b) 6.50%.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following twelve (12) months.

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

“Unused Amount” has the meaning assigned to such term in Section 3.5.(b).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Washington DC CBD Office Property” means (a) the 601 Pennsylvania Property and
(b) each other Property which is designated as such by the Borrower from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

- 31 -



--------------------------------------------------------------------------------

“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned and
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. General; References to Central Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date. Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Accordingly, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Whenever reference is made to Borrower’s knowledge, or a similar
qualification, knowledge means the actual current knowledge of Parent’s
Responsible Officers. Unless explicitly set forth to the contrary, a reference
to “Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower, and a reference to an “Unconsolidated Affiliate” means a
reference to an Unconsolidated Affiliate of the Borrower. Except as expressly
provided otherwise in any Loan Document, (i) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law and any reference to any law
or regulation shall, unless otherwise specified, refer to such law or regulation
as amended, modified, extended, restated, replaced or supplemented from time to
time and (ii) any reference to any Person shall be construed to include such
Person’s permitted successors and permitted assigns. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

- 32 -



--------------------------------------------------------------------------------

Unless otherwise indicated, all references to time are references to Central
time, daylight or standard, as applicable.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents
(a) only the Ownership Share of the Parent or the Borrower, as applicable, of
the financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary
shall be included and (b) the Parent’s Ownership Share of the Borrower shall be
deemed to be 100.0%.

Section 1.4. Pro Forma Calculations.

All pro forma computations required to be made hereunder giving effect to any
transaction (including any designation of a Subsidiary as an Excluded
Subsidiary) shall be calculated giving pro forma effect thereto (and to any
other such transaction consummated since the first day of the period for which
such pro forma computation is being made and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of twelve consecutive calendar months ending with the most recent calendar month
for which financial statements shall have been delivered pursuant to Section 9.1
or 9.2. (or, prior to the delivery of any such financial statements, ending on
September 30, 2017), and, to the extent applicable, the historical earnings and
cash flows associated with the assets subject to such transaction and any
related incurrence or reduction of Indebtedness. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Derivatives Contract applicable to such Indebtedness).

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including, without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans denominated in
Dollars to the Borrower during the period from and including the Effective Date
to but excluding the Revolving Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, the amount of such
Lender’s Revolving Commitment. Each borrowing of Revolving Loans that are to be
Base Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $100,000 in excess thereof. Each borrowing of Revolving
Loans that are to be LIBOR Loans and each Continuation under Section 2.9. of,
and each Conversion under Section 2.10. of Revolving Loans that are Base Rate
Loans into LIBOR Loans shall be in an aggregate minimum of $1,000,000 and
integral multiples of $100,000 in excess of that amount. Notwithstanding the
immediately preceding two sentences but subject to Section 2.15., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Central time at least three
(3) Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing or telephone notice thereof. Each Notice of Borrowing shall specify
the aggregate principal amount of the Revolving Loans to be borrowed, the date
such Revolving Loans are to be borrowed (which must be a

 

- 33 -



--------------------------------------------------------------------------------

Business Day), the Type of the requested Revolving Loans, and if such Revolving
Loans are to be LIBOR Loans, the initial Interest Period for such Revolving
Loans. Any telephone notice shall include all information to be specified in a
written notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by email on the
same day as the giving of such telephonic notice. Each Notice of Borrowing shall
be irrevocable once given and binding on the Borrower. Prior to delivering a
Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter. If
no Interest Period is specified with respect to any requested LIBOR Loan, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Each Revolving Lender
shall deposit an amount equal to the Revolving Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Central time on the date
of such proposed Revolving Loans. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified in the Disbursement Instruction Agreement,
not later than 2:00 p.m. Central time on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent; provided, however, if at the time of the making of any Revolving Loans
any Swingline Loans shall be outstanding, the proceeds of such Revolving Loans
shall first be applied to repay the outstanding Swingline Loans and then shall
be applied as otherwise requested by the Borrower.

(d) Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Revolving Lender that
shall have failed to make available the proceeds of a Revolving Loan to be made
by such Lender.

 

- 34 -



--------------------------------------------------------------------------------

Section 2.2. Term Loans.

(a) Making of Term Loans. Subject to the terms and conditions hereof, on the
Effective Date, each Term Loan Lender severally and not jointly agrees to make a
Term Loan denominated in Dollars to the Borrower in the aggregate principal
amount equal to the amount of such Lender’s Term Loan Commitment. Upon a
Lender’s funding of its Term Loan, the Term Loan Commitment of such Lender shall
terminate.

(b) Requests for Term Loans. Not later than 11:00 a.m. Central time at least
three (3) Business Days prior to the anticipated Effective Date, the Borrower
shall give the Administrative Agent notice requesting that the Term Loan Lenders
make the Term Loans on the Effective Date and specifying the aggregate principal
amount of Term Loans to be borrowed, the Type of the Term Loans, and if such
Term Loans are to be LIBOR Loans, the initial Interest Period for the Term
Loans. Such notice shall be irrevocable once given and binding on the Borrower.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Term Loan Lender.

(c) Funding of Term Loans. Each Term Loan Lender shall deposit an amount equal
to the Term Loan to be made by such Term Loan Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds,
not later than 11:00 a.m. Central time on the Effective Date. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified by the
Borrower in the Disbursement Instruction Agreement, not later than 2:00 p.m.
Central time on the Effective Date, the proceeds of such amounts received by the
Administrative Agent. The Borrower may not reborrow any portion of the Term
Loans once repaid.

(d) Obligation of Term Loan Lenders. No Term Loan Lender (which for purposes of
this subsection (d) shall include (if and as applicable) each Additional Term
Loan Lender) shall be responsible for the failure of any other Term Loan Lender
to advance its portion of the Term Loans (which, for purposes of this subsection
(d) shall include (if and as applicable) each Additional Term Loan Advance) or
to perform any other obligation to be made or performed by such other Term Loan
Lender hereunder, and the failure of any Term Loan Lender to advance its portion
of the Term Loans or to perform any other obligation to be made or performed by
it hereunder shall not relieve the obligation of any other Term Loan Lender to
advance its portion of such Term Loan or to perform any other obligation to be
made or performed by such other Lender.

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.15., each Issuing Bank, on behalf of
the Revolving Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date
thirty (30) days prior to the Revolving Termination Date, one or more standby
letters of credit (including the Existing Letters of Credit, each a “Letter of
Credit”) denominated in Dollars up to a maximum aggregate Stated Amount at any
one time outstanding not to exceed $40,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”); provided, however, that an Issuing Bank shall not be obligated to
issue any Letter of Credit if, after giving effect to such issuance, the
aggregate Stated Amounts of Letters of Credit issued by such Issuing Bank and
then outstanding would exceed the lesser of (x) one-half of the L/C Commitment
Amount and (y) the Revolving Commitment of such Issuing Bank in its capacity as
a Revolving Lender. Outstanding Letters of Credit shall reduce availability
under the Revolving Facility on a dollar-for-dollar basis. The Existing Letters
of Credit shall be deemed to be Letters of Credit issued hereunder on the
Effective Date.

 

- 35 -



--------------------------------------------------------------------------------

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the approval of the applicable Issuing Bank and
the Borrower, which approval, in the case of each of such Issuing Bank and the
Borrower shall not unreasonably be withheld, conditioned or delayed.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is thirty (30) days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have a duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the current expiration
date of such Letter of Credit beyond the earlier of (x) the date that is thirty
(30) days prior to the Revolving Termination Date and (y) the date one year
after the current expiration date. Notwithstanding the foregoing, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Revolving Termination Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrower delivers
to the Administrative Agent for its benefit and the benefit of the applicable
Issuing Bank and the Revolving Lenders no later than thirty (30) days prior to
the Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date thirty (30) days prior to the Revolving Termination Date, such failure
shall be treated as a drawing under such Extended Letter of Credit (in an amount
equal to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
The initial Stated Amount of each Letter of Credit shall be at least $1,000,000
(or such lesser amount as may be acceptable to the applicable Issuing Bank, the
Administrative Agent and the Borrower).

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank it desires to issue a Letter of Credit and the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) at least
five (5) Business Days prior to the requested date of issuance of such Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2., the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event prior to the date five (5) Business
Days following the date after which such Issuing Bank has received all of the
items required to be delivered to it under this subsection. No Issuing Bank
shall at any time be obligated to issue any Letter of Credit if such issuance
would conflict with, or cause such Issuing Bank or any Revolving Lender to
exceed any limits imposed by, any Applicable Law. References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, which
modifications increase the obligations of the applicable Issuing Bank in respect
of such Letters of Credit, unless the context otherwise requires. Upon the
written request of the Borrower, an Issuing Bank shall deliver to the Borrower a
copy of each Letter of Credit issued by such Issuing Bank within a reasonable
time after the date of issuance thereof. To the

 

- 36 -



--------------------------------------------------------------------------------

extent any term of a Letter of Credit Document (excluding any certificate or
other document presented by a beneficiary in connection with a drawing under
such Letter of Credit) is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control. The Borrower shall examine the copy of
any Letter of Credit or any amendment to a Letter of Credit that is delivered to
it by the applicable Issuing Bank and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly (but in any event, within five (5) Business Days after
the later of (x) receipt by the beneficiary of such Letter of Credit of the
original of, or amendment to, such Letter of Credit, as applicable and
(y) receipt by the Borrower of a copy of such Letter of Credit or amendment, as
applicable) notify such Issuing Bank. The Borrower shall be conclusively deemed
to have waived any such claim against the applicable Issuing Bank and its
correspondents unless such notice is given as aforesaid.

(d) Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower agrees to pay and reimburse each Issuing Bank for the amount of each
demand for payment under each Letter of Credit issued by such Issuing Bank at or
prior to the date on which payment is to be made by such Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind. The Borrower’s Reimbursement Obligations shall be
absolute, unconditional and irrevocable and irrespective of any setoff,
counterclaim or defense to payment the Borrower may have at any time against any
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person. Upon receipt by an Issuing Bank of any
payment in respect of any Reimbursement Obligation owing with respect to a
Letter of Credit issued by such Issuing Bank, such Issuing Bank shall promptly
pay to the Administrative Agent for the account of each Revolving Lender that
has acquired a participation therein under the second sentence of the
immediately following subsection (i) such Lender’s Revolving Commitment
Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article VI. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 noon Central time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply. The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

- 37 -



--------------------------------------------------------------------------------

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the applicable Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.

(g) Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
issued by an Issuing Bank against such documents, such Issuing Bank shall only
be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Administrative Agent, any of the Issuing Banks or any of the Lenders
shall be responsible for, and the Borrower’s obligations in respect of Letters
of Credit shall not be affected in any manner by, (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if such document should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
electronic mail, telex, telecopy or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit, or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any Letter of Credit, or of the proceeds of any drawing
under any Letter of Credit; or (viii) any consequences arising from causes
beyond the control of the Administrative Agent, the Issuing Banks or the
Revolving Lenders. None of the above shall affect, impair or prevent the vesting
of any of the Issuing Banks’, the Administrative Agent’s or any Lender’s rights
or powers hereunder. Any action taken or omitted to be taken by an Issuing Bank
under or in connection with any Letter of Credit issued by such Issuing Bank, if
taken or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), shall not create against such Issuing Bank any liability to the
Borrower, the Administrative Agent, any other Issuing Bank or any Lender. In
this connection, the obligation of the Borrower to reimburse an Issuing Bank for
any drawing made under any Letter of Credit issued by such Issuing Bank, and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement and any
other applicable Letter of Credit Document under all circumstances whatsoever,
including, without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such Issuing Bank, any other Issuing Bank, the Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between or among the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any

 

- 38 -



--------------------------------------------------------------------------------

drawing under such Letter of Credit; (G) payment by such Issuing Bank under any
Letter of Credit against presentation of a draft or certificate which does not
strictly comply with the terms of such Letter of Credit; and (H) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of, or provide a right of setoff against, the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.10., but not in limitation of the Borrower’s unconditional
obligation to reimburse the applicable Issuing Bank for any drawing made under a
Letter of Credit as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding subsection
(e), the Borrower shall have no obligation to indemnify the Administrative
Agent, any Issuing Bank or any Revolving Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Revolving Lender
arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, any
Issuing Bank or any Revolving Lender with respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 13.7. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

(i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by an Issuing Bank of any Letter of Credit each Revolving Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Revolving Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Revolving Lender’s Revolving Commitment Percentage of such
Issuing Bank’s liability under such Letter of Credit for which such Issuing Bank
is not reimbursed in full by the Borrower through a Base Rate Loan or otherwise
in accordance with the terms of this Agreement. In addition, upon the making of
each payment by a Revolving Lender to the Administrative Agent for the account
of an Issuing Bank in respect of any Letter of Credit issued by it pursuant to
the immediately following subsection (j), such Revolving Lender shall,
automatically and without any further action on the part of such Issuing Bank,
the Administrative Agent or such Revolving Lender, acquire (i) a participation
in an amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Revolving Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).
Upon receipt by the applicable Issuing Bank of any payment in respect of any
Reimbursement Obligation, such Issuing Bank shall promptly pay to the
Administrative Agent for the account of each Revolving Lender that has acquired
a participation therein under the second sentence of this subsection (i), such
Revolving Lender’s Revolving Commitment Percentage of such payment.

 

- 39 -



--------------------------------------------------------------------------------

(j) Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of an Issuing Bank,
on demand or upon notice in accordance with subsection (e) above in immediately
available funds in Dollars the amount of such Revolving Lender’s Revolving
Commitment Percentage of each drawing paid by such Issuing Bank under each
Letter of Credit issued by it to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d). If the notice referenced in the second sentence of
Section 2.3.(e) is received by a Revolving Lender not later than 11:00 a.m.
Central time, then such Revolving Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Central time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. Central time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, whether as a Base
Rate Loan or as a participation, and the Administrative Agent’s right to receive
the same for the account of the applicable Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including, without limitation, (i) the failure of any
other Revolving Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 11.1.(e) or (f), (iv) the termination of the Revolving Commitments or
(v) the delivery of Cash Collateral in respect of any Extended Letter of Credit.
Each such payment to the Administrative Agent for the account of the applicable
Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the applicable Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Revolving Lender and the
Borrower, a notice describing the aggregate amount of all Letters of Credit
issued by such Issuing Bank outstanding at such time. Upon the request of the
Administrative Agent from time to time, an Issuing Bank shall deliver any other
information reasonably requested by the Administrative Agent (or a Revolving
Lender through the Administrative Agent) with respect to such Letter of Credit
that is the subject of the request. Other than as set forth in this subsection,
the Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of any Issuing Bank or the Administrative Agent to
perform its requirements under this subsection shall not relieve any Revolving
Lender from its obligations under the immediately preceding subsection (j).

(l) Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

Section 2.4. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including,
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to the Borrower, during the period from the
Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding,
$30,000,000 (the “Swingline Availability”), as such amount may be reduced from
time to time in accordance with the terms hereof; provided that the Swingline
Lender shall not be obligated to make Swingline Loans in an

 

- 40 -



--------------------------------------------------------------------------------

aggregate outstanding principal amount in excess of an amount equal to the
lesser of (i) the Swingline Availability and (ii) an amount equal to (x) the
Revolving Commitment of the Swingline Lender in its capacity as a Revolving
Lender minus (y) the aggregate outstanding principal amount of Revolving Loans
(including Swingline Loans) and Letter of Credit Liabilities made by the
Swingline Lender in its capacity as a Revolving Lender. If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Availability at such time, the Borrower shall immediately
pay the Administrative Agent for the account of the Swingline Lender the amount
of such excess. Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder. Outstanding
Swingline Loans shall reduce availability under the Revolving Facility on a
dollar-for-dollar basis. The borrowing of a Swingline Loan shall not constitute
usage of any Revolving Lender’s Revolving Commitment for purposes of calculation
of the fee payable under Section 3.5.(b).

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender
and the Administrative Agent no later than 11:00 a.m. Central time on the
proposed date of such borrowing. Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender and the Administrative Agent by
telecopy, electronic mail or other similar form of communication on the same day
of the giving of such telephonic notice. Not later than 1:00 p.m. Central time
on the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 6.2. for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Disbursement Instruction Agreement.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans under the Revolving Facility or at such other rate or rates as the
Borrower and the Swingline Lender may agree from time to time in writing.
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one (1) Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made (or, if earlier, the date following the making of
such Swingline Loan on which any Revolving Loan shall be made pursuant to
Section 2.1.); provided, that the proceeds of a Swingline Loan may not be used
to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower shall repay
the entire outstanding principal amount of, and

 

- 41 -



--------------------------------------------------------------------------------

all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing). In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans that are Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swingline
Loan. The amount limitations contained in the second sentence of Section 2.1.(a)
shall not apply to any borrowing of such Revolving Loans made pursuant to this
subsection. The Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Loans not later than 11:00 a.m. Central time
at least one (1) Business Day prior to the proposed date of such borrowing.
Promptly after receipt of such notice of borrowing of Revolving Loans from the
Swingline Lender under the immediately preceding sentence, the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Not later
than 11:00 a.m. Central time on the proposed date of such borrowing, each
Revolving Lender will make available to the Administrative Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Revolving Lenders are prohibited from making Revolving Loans required to
be made under this subsection for any reason whatsoever, including, without
limitation, the existence of any of the Defaults or Events of Default described
in Sections 11.1.(e) or (f), each Revolving Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the Swingline Lender in Dollars and in immediately available
funds. A Revolving Lender’s obligation to purchase such a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including, without limitation, any of the Defaults or
Events of Default described in Sections 11.1. (e) or (f)), or the termination of
any Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Revolving Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the Swingline Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Loans, and any other amounts due it hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).

Section 2.5. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

 

- 42 -



--------------------------------------------------------------------------------

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans
under the applicable Facility; and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans
under the applicable Facility.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including, without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) with respect to any Base Rate
Loan, monthly in arrears on the first day of each month, commencing with the
first full calendar month occurring after the Effective Date and (ii) with
respect to any LIBOR Loan, the last day of the Interest Period applicable
thereto and, in the case of any LIBOR Loan with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three months’ duration after the first day of such Interest
Period and (iii) on any date on which the principal balance of such Loan is due
and payable in full (whether at maturity, due to acceleration or otherwise).
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower or the Parent on behalf of the
Borrower (the “Borrower Information”). If it is subsequently determined that any
such Borrower Information was incorrect (for whatever reason, including, without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information. The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, any Issuing Bank’s, or any Lender’s other rights under
this Agreement.

Section 2.6. Number of Interest Periods.

There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

- 43 -



--------------------------------------------------------------------------------

Section 2.7. Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Revolving Termination Date.

(b) Term Loans. The Borrower shall repay the entire outstanding principal amount
of, and all accrued but unpaid interest on, the Term Loans on the Term Loan
Termination Date.

Section 2.8. Prepayments.

(a) Optional. Subject to Section 5.4., the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least two (2) Business Day prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof or, if
less, the aggregate principal amount of Revolving Loans outstanding.

(b) Mandatory.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Revolving Lenders, the
amount of such excess.

(ii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.

(c) No Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

Section 2.9. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telephone, promptly
confirmed in writing, or by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is

 

- 44 -



--------------------------------------------------------------------------------

necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

Section 2.10. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 11:00 a.m.
Central time three (3) Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telephone
promptly confirmed in writing, or by telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

Section 2.11. Notes.

(a) Notes. To the extent requested by any Revolving Lender, the Revolving Loans
made by each Revolving Lender shall, in addition to this Agreement, also be
evidenced by a Revolving Note, payable to the order of such Revolving Lender in
a principal amount equal to the amount of its Revolving Commitment as originally
in effect and otherwise duly completed. To the extent requested by any Swingline
Lender, the Swingline Loans made by the Swingline Lender to the Borrower shall,
in addition to this Agreement, also be evidenced by a Swingline Note payable to
the order of the Swingline Lender. To the extent requested by any Term Loan
Lender, the Term Loan made by such Term Loan Lender shall, in addition to this
Agreement, also be evidenced by a Term Note, payable to the order of such Term
Loan Lender in a principal amount equal to the amount of its Term Loan and
otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 

- 45 -



--------------------------------------------------------------------------------

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.12. Voluntary Reductions of the Revolving Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $10,000,000 and integral multiples of $5,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative Agent (“Commitment Reduction Notice”);
provided, however, the Borrower may not reduce the aggregate amount of the
Revolving Commitments below $50,000,000 unless the Borrower is terminating the
Revolving Commitments in full. Promptly after receipt of a Commitment Reduction
Notice the Administrative Agent shall notify each Lender of the proposed
termination or Revolving Commitment reduction. Without limitation of the
provisions of Section 2.17., the Revolving Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated. Upon
the effective date of such reduction or termination, the Borrower shall pay all
interest and fees on the Revolving Loans accrued to the date of such reduction
or termination of the Revolving Commitments to the Administrative Agent for the
account of the Revolving Lenders, including but not limited to any applicable
compensation due to each Revolving Lender in accordance with Section 5.4.

Section 2.13. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable one time, to extend the Revolving
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least thirty (30) days
but not more than one hundred twenty (120) days prior to the current Revolving
Termination Date, a written request for such extension (an “Extension Request”).
The Administrative Agent shall notify the Revolving Lenders if it receives an
Extension Request promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for one
year effective upon receipt by the Administrative Agent of the Extension Request
and payment of the fee referred to in the following clause (y): (x) immediately
prior to such extension and immediately after giving effect thereto, (A) no
Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
expressly prohibited under the Loan Documents and (y) the Borrower shall have
paid the Fees payable under Section 3.5.(d). At any time prior to the

 

- 46 -



--------------------------------------------------------------------------------

effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer or chief financial officer certifying the matters
referred to in the immediately preceding clauses (x)(A) and (x)(B).

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Lenders and the Issuing Banks, for deposit into the
Letter of Credit Collateral Account, an amount of money equal to the amount of
such excess.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Issuing Bank shall be required to
issue a Letter of Credit and no reduction of the Revolving Commitments pursuant
to Section 2.12. shall take effect, if (a) immediately after the making of such
Loan, the issuance of such Letter of Credit or such reduction in the Revolving
Commitments, or (b) the aggregate principal amount of all outstanding Revolving
Loans and Swingline Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

Section 2.16. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

Section 2.17. Increase in Revolving Commitments; Additional Term Loan Advances.

(a) The Borrower shall have the right to request increases in the aggregate
amount of the Revolving Commitments, to request Additional Term Loan Advances in
respect of the Term Loan Facility or to add one or more new term loan tranches
(“Additional Tranche Loans”, together with the Additional Term Loan Advances,
the “Incremental Term Loans”, and together with increases to the Revolving
Commitments, the “Incremental Credit Facilities”) by providing written notice to
the Administrative Agent, which notice shall be irrevocable once given;
provided, however, that, after giving effect to any such Incremental Credit
Facilities, the aggregate amount of all such Incremental Credit Facilities shall
not exceed $100,000,000. Each such Incremental Credit Facility must be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof. The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such Incremental Credit
Facilities, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such Incremental Credit Facilities among such
existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or to provide any other Incremental Credit
Facility, as applicable, and any new Lender becoming a party to this Agreement
in connection with any such Incremental Credit Facility must be an Eligible
Assignee.

 

- 47 -



--------------------------------------------------------------------------------

(b) If a Person becomes a new Revolving Lender under this Agreement, or if any
existing Revolving Lender is increasing its Revolving Commitment, such Lender
shall on the date it becomes a Revolving Lender hereunder (or in the case of an
existing Revolving Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Revolving
Commitment Percentage (determined with respect to the Revolving Lenders’
respective Revolving Commitments and after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Revolving Lenders, in
same day funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender, plus
(B) the aggregate amount of payments previously made by the other Revolving
Lenders under Section 2.3.(j) that have not been repaid, plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans. The Borrower shall pay to the
Revolving Lenders amounts payable, if any, to such Revolving Lenders under
Section 5.4. as a result of the prepayment of any such Revolving Loans.

(c) If pursuant to this Section 2.17. one or more Additional Term Loan Lenders
shall agree to make an applicable Additional Term Loan Advance, such Additional
Term Loan Advance shall be made, on a date agreed to by the Borrower, the
Administrative Agent and the Additional Term Loan Lender, in accordance with the
following conditions and procedures:

(i) Not later than 11:00 a.m. Central time at least three (3) Business Days
prior to the requested date of a borrowing of Incremental Term Loans, the
Borrower shall give the Administrative Agent notice requesting that the
Additional Term Loan Lenders make the Incremental Term Loans on such requested
date and specifying the aggregate principal amount of Incremental Term Loans to
be borrowed, the Type of Incremental Term Loans, and if such Incremental Term
Loans are to be LIBOR Loans, the initial Interest Period for the Incremental
Term Loans. Such notice shall be irrevocable once given and binding on the
Borrower. Upon receipt of such notice the Administrative Agent shall promptly
notify each Additional Term Loan Lender.

(ii) Each Additional Term Loan Lender shall deposit an amount equal to the
Incremental Term Loan to be made by such Additional Term Loan Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds, not later than 11:00 a.m. Central time on the requested date of
such borrowing. Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall make available to the Borrower in the
account specified by the Borrower in the Disbursement Instruction Agreement, not
later than 2:00 p.m. Central time on such requested date, the proceeds of such
amounts received by the Administrative Agent. The Borrower may not reborrow any
portion of the Incremental Term Loans once repaid.

(d) Incremental Term Loans and increases in the Revolving Commitments may be
made hereunder pursuant to an amendment or an amendment and restatement (an
“Incremental Facility Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender participating in
such tranche and the Administrative Agent. Notwithstanding anything to the
contrary in Section 13.7., the Incremental Facility Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.17. Each Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, each Lender participating in
such Tranche and the Borrower, but will not in any event have a shorter weighted
average life to maturity than the remaining weighted average life to maturity of
the initial Term Loans hereunder or a maturity date earlier than the Term Loan
Termination Date.

 

- 48 -



--------------------------------------------------------------------------------

(e) Loans made pursuant to any increase in the Revolving Commitments and the
Additional Term Loan Advances shall rank pari passu in right of payment, and
shall be guaranteed on a pari passu basis, with the Revolving Loans and the Term
Loans.

(f) The effectiveness of Incremental Credit Facilities under this Section is
subject to the following conditions precedent: (w) the approval (which approval
shall not be unreasonably withheld or delayed) of any new Lender (other than an
Eligible Assignee) by the Administrative Agent and, with respect to any increase
in the Revolving Commitments, the Swingline Lender and each Issuing Bank, (x) no
Default or Event of Default shall be in existence on the effective date of such
Incremental Credit Facility, (y) the representations and warranties made or
deemed made by the Borrower and any other Loan Party in any Loan Document to
which such Loan Party is a party shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
partnership or other necessary action taken by the Borrower to authorize such
Incremental Credit Facility and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; (ii) a supplement to this Agreement executed by the Borrower and any
Lender providing such Incremental Credit Facility, which supplement may include
such amendments to this Agreement as the Administrative Agent deems reasonably
necessary or appropriate to implement the transactions contemplated by this
Section 2.17., together with the consent of the Guarantors thereto; (iii) an
opinion of counsel to the Borrower and the Guarantors, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; (iv) if requested by any new Revolving
Lender or any existing Revolving Lender increasing its Revolving Commitment, a
new Revolving Note executed by the Borrower, payable to any new Revolving
Lenders and replacement Revolving Notes executed by the Borrower, payable to any
existing Revolving Lenders increasing their Revolving Commitments, in the amount
of such Revolving Lender’s Revolving Commitment at the time of the effectiveness
of the applicable increase in the aggregate amount of the Revolving Commitments;
(v) if requested by any Additional Term Loan Lender, a new Term Note or
replacement Term Note executed by the Borrower payable to such Additional Term
Loan Lender in the amount of such Lender’s Term Loans; and (vi) a Compliance
Certificate calculated on a pro forma basis as of the last day of the Borrower’s
most recently ended fiscal quarter. In connection with any Incremental Credit
Facility pursuant to this Section, any Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of any Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, within one
(1) Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or any
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or any such Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b),
the first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving

 

- 50 -



--------------------------------------------------------------------------------

Loans held by them, provided that, subject to Section 3.9., if immediately prior
to giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments; (c) the making of Term Loans under
Section 2.3.(a) shall be made from the Term Loan Lenders, pro rata according to
the amounts of their respective Term Loan Commitments; (d) each payment or
prepayment of principal of Term Loans shall be made for the account of the Term
Loan Lenders pro rata in accordance with the respective unpaid principal amounts
of the Term Loans held by them; (e) each payment of interest on Revolving Loans
or Term Loans shall be made for the account of the Revolving Lenders or Term
Loan Lenders, as applicable, pro rata in accordance with the amounts of interest
on such Revolving Loans or Term Loans, as applicable, then due and payable to
the respective Lenders; (f) the making, Conversion and Continuation of Revolving
Loans or Term Loans of a particular Type (other than Conversions provided for by
Sections 5.1.(c) and 5.5.) shall be made pro rata among the Revolving Lenders or
Term Loan Lenders, as applicable, according to the amounts of their respective
Revolving Loans or Term Loans, as applicable, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.4., shall be in
accordance with their respective Revolving Commitment Percentages; and (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such Obligation greater than the share thereof
as provided in Section 3.2. or Section 11.4., as applicable, and such payment
should be distributed to the Lenders in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender receiving such greater proportion
shall (a) notify the Administrative Agent and (b) promptly purchase (for cash at
face value) from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) to the extent of the applicable recovery, without interest, if
such payment is rescinded or must otherwise be restored; provided that the
provisions of this Section shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 3.9.(e) or (z) any

 

- 51 -



--------------------------------------------------------------------------------

payment obtained by a Lender as consideration for the assignment of, or sale of
a participation in, any of its Loans or participations in Swingline Loans or
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
Section shall apply). The Borrower consents to the foregoing and agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all fees then due and payable as have been
agreed to in writing by the Borrower, the Arrangers and the Administrative Agent
in the Fee Letters or otherwise.

(b) Unused Fees. During the period from the Effective Date to but excluding the
Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders an unused facility fee equal to
the sum of the daily amount (the “Unused Amount”) by which the aggregate amount
of the Revolving Commitments exceeds the aggregate outstanding principal balance
of Revolving Loans and Letter of Credit Liabilities set forth in the table below
multiplied by the corresponding per annum rate. Such fee shall be computed on a
daily basis and payable quarterly in arrears on the first day of each January,
April, July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero. For the avoidance of doubt,
for purposes of calculating an unused facility fee, the outstanding principal
balance of Swingline Loans shall not be factored into the computation.

 

Unused Amount

   Unused Fee
(percent per annum)  

Greater than or equal to 50% of the aggregate amount of Revolving Commitments

     0.25 % 

Less than 50% of the aggregate amount of Revolving Commitments

     0.15 % 

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans under the Revolving
Facility times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, that notwithstanding anything to the contrary herein,
while any Event of Default exists, such letter of credit fees shall accrue at
the Post-Default Rate. In

 

- 52 -



--------------------------------------------------------------------------------

addition to such fees, the Borrower shall pay to each Issuing Bank solely for
its own account, an issuance or fronting fee in respect of each Letter of Credit
issued by such Issuing Bank in an amount to be agreed between the Borrower and
such Issuing Bank, which fee may be payable either as a percentage of the face
amount of each Letter of Credit payable to such Issuing Bank at the time of
issuance of such Letter of Credit or as a per annum rate on the daily average
Stated Amount of such Letter of Credit from the date of issuance through and
including the expiration or cancellation of such Letter of Credit. The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
first day of January, April, July and October, (ii) on the Revolving Termination
Date, (iii) on the date the Revolving Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative Agent
and in the case of the fee provided for in the second sentence, at the time of
issuance of such Letter of Credit. The Borrower shall pay directly to the
applicable Issuing Bank from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged or incurred by such
Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or any other
transaction relating thereto.

(d) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to three-twentieths of one percent (0.15%) of the
amount of such Revolving Lender’s Revolving Commitment (whether or not
utilized). Such fee shall be due and payable in full on the date the
Administrative Agent receives the Extension Request pursuant to such Section.

(e) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the applicable Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for

 

- 53 -



--------------------------------------------------------------------------------

underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders. The rights
and remedies of the Borrower against a Defaulting Lender under this Section are
in addition to any other rights and remedies Borrower may have against such
Defaulting Lender under this Agreement, any of the Loan Documents, Applicable
Law or otherwise.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or the Swingline Lender
hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.3.(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded

 

- 54 -



--------------------------------------------------------------------------------

its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article VI. were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Revolving Lenders pro rata in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)) and all Term Loans are held by the Term Loan Lenders
pro rata as if there had been no Term Loan Lenders that are Defaulting Lenders.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
thereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive letter of credit fees
payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article VI. are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 13.19., no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

- 55 -



--------------------------------------------------------------------------------

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize each Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.

(ii) At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the applicable Issuing Bank (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize such Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the aggregate Fronting Exposure of
such Issuing Bank with respect to Letters of Credit issued and outstanding at
such time. Such cash collateralization may be provided by a borrowing of
Revolving Loans if the conditions precedent thereto are met.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
all Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and such Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Banks may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall, solely to the extent otherwise applicable, remain subject to
any security interest granted pursuant to the Loan Documents.

 

- 56 -



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Revolving Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause, as applicable, (i) the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)) and (ii) the Term Loans to be held by the Term Loan
Lenders pro rata as if there had been no Term Loan Lenders that were Defaulting
Lenders, whereupon such Revolving Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Revolving
Lender was a Defaulting Lender; and provided, further, that, subject to
Section 13.19., except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Revolving Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Revolving Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(h) Purchase of Defaulting Lender’s Commitment/Loans. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.6.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.6.(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.

Section 3.10. Taxes.

(a) Issuing Banks. For purposes of this Section, the term “Lender” includes the
Issuing Banks and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

- 57 -



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation as Administrative
Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such

 

- 58 -



--------------------------------------------------------------------------------

Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

 

- 59 -



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request

 

- 60 -



--------------------------------------------------------------------------------

of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this subsection (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. [RESERVED].

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time, within thirty (30) days
after written demand by such Lender or such Participant, the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection (a), the Borrower shall promptly pay to the Administrative
Agent on its own account or for the account of a Lender from time to time such
amounts as the Administrative Agent or such Lender may determine to be necessary
to compensate the Administrative Agent or such Lender for any costs incurred by
the Administrative Agent or such Lender that it determines are attributable to
its making of or maintaining, continuing or converting any Loans or its
obligation to make, maintain, continue or convert any Loans hereunder, any
reduction in any amount receivable by the Administrative Agent or such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or such obligation or the maintenance by the Administrative Agent or
such Lender of capital or liquidity in respect of its Loans or its Commitments
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), resulting from any Regulatory Change that:

 

- 61 -



--------------------------------------------------------------------------------

(i) changes the basis of taxation of any amounts payable to the Administrative
Agent or such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or its Commitments (other than Excluded Taxes and
Connection Income Taxes);

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or

(iii) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy, liquidity or similar requirement against or with
respect to or measured by reference to Letters of Credit and the result shall be
to increase the cost to the applicable Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by any Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by such Issuing Bank or such Lender, the Borrower
shall pay promptly to such Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder. The
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of an Issuing

 

- 62 -



--------------------------------------------------------------------------------

Bank or a Lender to the Administrative Agent as well) a certificate setting
forth the basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, an Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding anything to the
contrary contained in the preceding subsections of this Section 5.1., the
Borrower shall not be required to compensate any Lender, any Participant or an
Issuing Bank pursuant to this Section for any such increased costs incurred or
reductions suffered by such Lender, Participant or Issuing Bank more than one
hundred eighty (180) days prior to the date that such Lender, Participant or
Issuing Bank, as the case may be, notifies the Borrower of the Regulatory Change
giving rise to such increased costs or reductions, and of such Lender’s,
Participant’s or Issuing Bank’s intention to claim compensation therefor (except
that if the Regulatory Change giving rise to such increased costs or reductions
is retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof).

Section 5.2. Suspension of LIBOR Loans.

(i) Anything herein to the contrary notwithstanding, unless and until a
Replacement Rate is implemented in accordance with clause (ii) below, if, on or
prior to the determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that either (1) quotations of interest rates for the relevant
deposits referred to in the definition of LIBOR are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Loans as provided herein or (2) reasonable and
adequate means do not exist for ascertaining LIBOR for such Interest Period; or

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

(ii) Notwithstanding anything to the contrary in Section 5.2.(i) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (a) the circumstances described in
Section 5.2.(i)(a) have arisen and that such circumstances are unlikely to be
temporary, (b) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. syndicated loan market or (c) the applicable supervisor or administrator
(if any) of any applicable interest rate specified herein or any Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rate for loans in Dollars in the U.S. syndicated loan
market, then the Administrative Agent may, to the extent practicable (in
consultation with the Borrower and as determined by the Administrative Agent to
be generally in accordance with similar situations in other transactions in
which it is serving as administrative agent or otherwise consistent with market
practice

 

- 63 -



--------------------------------------------------------------------------------

generally), establish a replacement interest rate (the “Replacement Rate”), in
which case, the Replacement Rate shall, subject to the next two sentences,
replace such applicable interest rate for all purposes under the Loan Documents
unless and until (A) an event described in Section 5.2.(i)(a), 5.2.(ii)(a),
5.2.(ii)(b) or 5.2.(ii)(c) occurs with respect to the Replacement Rate or
(B) the Administrative Agent (or the Requisite Lenders through the
Administrative Agent) notifies the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.2.(ii).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 13.7.), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
a written notice signed by Lenders constituting Requisite Lenders stating that
such Lenders object to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lenders
object). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (ii), the Replacement Rate shall be applied
in a manner consistent with market practice.

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5. shall be applicable).

Section 5.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration or the exercise by the Borrower of its rights
under Section 5.6.) on a date other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

 

- 64 -



--------------------------------------------------------------------------------

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), Section 5.2. or Section 5.3. that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender or the Administrative Agent, as
applicable, agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or Section 5.1.,
and the Requisite Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 5.1.(b) or Section 5.3.
but the obligation of the Requisite Lenders shall not have been suspended under
such Sections, or (c) a Lender does not vote in favor of any amendment,
modification or waiver to this Agreement or any other Loan Document, which,
pursuant to Section 13.7., requires the vote of such Lender, and the Requisite
Lenders shall have voted in favor of such amendment, modification or waiver,
then, so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.6.(b)
for a purchase price equal to (x) the aggregate principal balance of all Loans
then owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee. Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any Titled
Agent be obligated in any way whatsoever to initiate any such replacement or to

 

- 65 -



--------------------------------------------------------------------------------

assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period up to the
date of replacement.

Section 5.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes and Term Notes executed by the Borrower, payable to each
applicable Lender that has requested that it receive Notes and the Swingline
Note executed by the Borrower payable to the Swingline Lender to the extent that
it has requested that it receive Notes and, in each case, complying with the
terms of Section 2.11.(a);

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of Polsinelli PC, counsel to the Parent, the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and in
a form acceptable to the Administrative Agent;

 

- 66 -



--------------------------------------------------------------------------------

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 6.1.(b)-(e) and 6.2. have been
satisfied;

(x) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ended September 30, 2017;

(xi) a Disbursement Instruction Agreement effective as of the Agreement Date;

(xii) evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the Existing Credit Agreement (other than any Existing
Letters of Credit) shall have been paid in full and all Liens securing such
indebtedness, liabilities or other obligations have been released;

(xiii) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

(xiv) insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5. (including, without limitation, both
property and liability insurance) is in full force and effect;

(xv) the duly executed Officer’s Certificate; and

(xvi) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

 

- 67 -



--------------------------------------------------------------------------------

(b) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(c) no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (i) result in a Material Adverse Effect or (ii) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

(d) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(i) any Applicable Law or (ii) any agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (x) have a
Material Adverse Effect, or (y) restrain or impose materially burdensome
conditions on, or otherwise materially and adversely effect the ability of the
Borrower or any Loan Party to fulfill its obligations under the Loan Documents
to which it is a Party; and

(e) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and Anti-Money Laundering Laws, including,
without limitation, the Patriot Act.

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

In addition to the satisfaction or waiver of the conditions precedent to the
first Credit Event contained in Section 6.1., the obligations of (i) the Lenders
to make any Loans and (ii) the Issuing Banks to issue, extend or increase any
Letters of Credit are each subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance, extension or increase of such Letter of Credit or
would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance, extension or
increase of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not expressly prohibited hereunder and (c) in the case
of the borrowing of Revolving Loans, the Administrative Agent shall have
received a timely Notice of Borrowing, or in the case of a Swingline Loan, the
Swingline Lender shall have received a timely Notice of Swingline Borrowing, and
in the case of the issuance, extension or increase of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have

 

- 68 -



--------------------------------------------------------------------------------

received a timely request for the issuance, extension or increase of such Letter
of Credit. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued, extended
or increased that all conditions to the making of such Loan or issuing,
extending or increasing of such Letter of Credit contained in this Article VI.
have been satisfied. Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders that the conditions precedent for initial Loans set forth in Sections
6.1. and 6.2. that have not previously been waived by the Lenders in accordance
with the terms of this Agreement have been satisfied.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of each Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Parent and the Borrower, the
other Loan Parties and the other Subsidiaries of the Borrower is a corporation,
limited liability company partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect. None of the Borrower, any
other Loan Party or any other Subsidiary is an EEA Financial Institution.

(b) Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Parent, the Borrower and the Subsidiaries of the Borrower owns, free and clear
of all Liens (except Permitted Liens under clauses (c) through (f) of the
definition thereof), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 7.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Parent, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Parent.

 

- 69 -



--------------------------------------------------------------------------------

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. Each of the Parent and the Borrower
and each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Parent, the Borrower or any other Loan Party is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or to
be hereafter acquired by any Loan Party other than the set off rights described
herein in favor of the Administrative Agent for its benefit and the benefit of
the other Lender Parties.

(e) Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Borrower is
in compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

(f) Title to Properties; Liens. Schedule 7.1.(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Borrower, each
other Loan Party and each other Subsidiary of the Borrower, setting forth, for
each such Property, the current occupancy status of such Property and whether
such Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property. Each of the Borrower and
each Subsidiary of the Borrower has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets that are material to the
operations of its business.

(g) Existing Indebtedness; Total Indebtedness. Part I of Schedule 7.1.(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees other than guarantees of customary nonrecourse
carveouts) of each of the Borrower, the other Loan Parties and the other
Subsidiaries of the Borrower, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, each of the Borrower, the other Loan Parties and the other Subsidiaries of
the Borrower have performed and are in compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto in all material
respects, and no material default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
material default or event of default, exists with respect to any such
Indebtedness. Part II of Schedule 7.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Total Indebtedness of the Borrower, the
other Loan Parties and the other Subsidiaries of the Parent (excluding any
Indebtedness set forth on Part I of such Schedule).

 

- 70 -



--------------------------------------------------------------------------------

(h) Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts (other than Tenant
Leases). Each of the Borrower, the other Loan Parties and the other Subsidiaries
of the Borrower that is party to any Material Contract has performed and is in
compliance in all material respects with all of the terms of such Material
Contract, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Material Contract
to the extent any such default or event of default could reasonably be expected
to have a Material Adverse Effect.

(i) Litigation. Except as set forth on Schedule 7.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Parent, the
Borrower, any other Loan Party, any other Subsidiary of the Parent or any of
their respective property in any court or before any arbitrator of any kind or
before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Document. As of the
Agreement Date, to the Borrower’s knowledge, there are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to, the Parent, the Borrower, any Loan Party or any other Subsidiary of
the Parent.

(j) Taxes. All federal, state and other tax returns of each of the Parent, the
Borrower, each other Loan Party and each other Subsidiary of the Borrower
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies
upon, each of the Parent, the Borrower, each Loan Party, each other Subsidiary
of the Parent and their respective properties, income, profits and assets which
are due and payable have been paid, except any such nonpayment or non-filing
which is at the time permitted under Section 8.6. As of the Agreement Date, none
of the United States income tax returns of the Parent, the Borrower, any other
Loan Party or any other Subsidiary of the Parent is under audit. All charges,
accruals and reserves on the books of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries of the Parent in respect of any taxes or
other governmental charges are in accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to the Administrative Agent
copies of (i) (x) the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2015 and
December 31, 2016 and (y) the unaudited consolidated balance sheet of the Parent
and its consolidated Subsidiaries for the fiscal quarter and the portion of the
fiscal year ended September 30, 2017, and (ii) the related audited or unaudited,
as applicable, consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal years and fiscal quarter ended on such dates, with, in
the case of such annual financial statements, the opinion thereon of Ernst &
Young LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (i)(y) above). None of the
Parent, the Borrower or any of their respective Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities for taxes,
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments that would be required to be set forth in its
financial statements or notes thereto pursuant to GAAP, except as referred to or
reflected or provided for in said financial statements.

 

- 71 -



--------------------------------------------------------------------------------

(l) No Material Adverse Change. Since December 31, 2016, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries of the
Borrower is Solvent.

(m) ERISA.

(i) Except as could not reasonably be expected, individually or in the aggregate
to have a Material Adverse Effect, each Benefit Arrangement is in compliance
with the applicable provisions of ERISA, the Internal Revenue Code and other
Applicable Laws. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) alternatively to clauses (A) through
(C) above, is maintained under a preapproved plan and may rely upon a favorable
opinion letter issued by the Internal Revenue Service with respect to the form
of such preapproved plan. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or result in
a Lien on the property of any Loan Party or any Subsidiary of the Borrower, as
of the Agreement Date, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Plan or Benefit Arrangement; (iv) no
member of the ERISA Group has engaged in a non-exempt “prohibited transaction”,
as defined in Section 406 of ERISA and Section 4975 of the Internal Revenue
Code, in connection with any Plan, that would subject any member of the ERISA
Group to a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code; and (v) no assessment or tax has
arisen under Section 4980H of the Internal Revenue Code.

(iv) As of the Effective Date, the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.

 

- 72 -



--------------------------------------------------------------------------------

(n) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries of Borrower is in default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary of the Borrower: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties owned or operated
by it, (ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with the same
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect, the Borrower does not have knowledge of, and has not
received written notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to the Borrower, any Loan Party or any
other Subsidiary of the Borrower, their respective businesses, operations or
with respect to the Properties, may: (x) cause or contribute to an actual or
alleged violation of or noncompliance with Environmental Laws, (y) cause or
contribute to any other potential common-law or legal claim or other liability,
or (z) cause any of the Properties to become subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law
adversely affecting use or value or require the filing or recording of any
notice, approval or disclosure document under any Environmental Law and, with
respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
As of the Agreement Date, there is no civil, criminal, or administrative action,
suit, demand, claim, hearing, notice, or demand letter, mandate, order, lien,
request, investigation, or proceeding pending or, to the Borrower’s knowledge
after due inquiry, threatened, against the Borrower, any other Loan Party or any
other Subsidiary of the Borrower with respect to any alleged violation of or
liability under Environmental Laws which reasonably could be expected to have,
individually or in the aggregate, a Material Adverse Effect. None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law, to
the extent any such listing could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

(p) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary of the Borrower is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, or (ii) subject to any other Applicable Law which purports
to regulate or restrict its ability to borrow money or obtain other extensions
of credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(q) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary of the Borrower is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

- 73 -



--------------------------------------------------------------------------------

(r) Affiliate Transactions. Except as permitted by Section 10.9. or as otherwise
set forth on Schedule 7.1.(r), none of the Borrower, any other Loan Party or any
other Subsidiary of the Borrower is a party to or bound by any agreement or
arrangement with any Affiliate.

(s) Intellectual Property. Each of the Loan Parties and each other Subsidiary of
the Borrower owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without conflict known to Borrower with any patent,
license, franchise, trademark, trademark right, service mark, service mark
right, trade secret, trade name, copyright, or other proprietary right of any
other Person which conflict could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. To Borrower’s knowledge, all
such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. As of the Agreement date, no material claim
has been asserted by any Person against Borrower or any other Loan Party or any
other Subsidiary of Borrower with respect to the use of any such Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary of the
Borrower, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. To Borrower’s knowledge, the use of such
Intellectual Property by the Borrower, the other Loan Parties and the other
Subsidiaries of the Borrower does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower, any other Loan Party or any
other Subsidiary of the Borrower that could reasonably be expected to have a
Material Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries of the Borrower are engaged in the business of directly
or indirectly owning, leasing, managing, and operating real property, together
with other business activities incidental thereto.

(u) Broker’s Fees. To Borrower’s knowledge, no broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby. No other similar fees or commissions will be
payable by the Borrower, any other Loan Party or any other Subsidiary of the
Borrower for any other services rendered to the Borrower, any other Loan Party
or any other Subsidiary of the Parent ancillary to the transactions contemplated
hereby.

(v) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements), taken as a whole as of the date of delivery thereof,
furnished to the Administrative Agent or any Lender by, on behalf of, or at the
direction of the Borrower, any other Loan Party or any other Subsidiary of the
Borrower were, at the time the same were so furnished, complete and correct in
all material respects, and, in the case of financial statements, present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower or any Subsidiary of the
Borrower that have been or may hereafter be made available to the Administrative
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions. No fact is known to the Borrower or any Subsidiary of the Borrower
which has had, or may in the future have (so far as any Loan Party can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 7.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents, taken as a whole as of the date of delivery
thereof, contained or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading.

 

- 74 -



--------------------------------------------------------------------------------

(w) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the Parent
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(x) Anti-Corruption Laws and Sanctions. None of the Parent, the Borrower, any
Subsidiary, any of their respective directors, officers, or, to the knowledge of
the Borrower or such Subsidiary, employees, Affiliates or any agent or
representative of the Parent, the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions, (ii) has
its assets located in a Sanctioned Country, (iii) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or
(iv) has violated any Anti-Money Laundering Law in any material respect. Each of
the Parent, the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, each director, officer, employee, agent and Affiliate of the Parent,
the Borrower and each such Subsidiary, is in compliance with the Anti-Corruption
Laws in all material respects. The Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance with the
Anti-Corruption Laws and applicable Sanctions by the Borrower, its Subsidiaries,
their respective directors, officers, employees, Affiliates and agents and
representatives of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from this Agreement.

(y) REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

(z) Unencumbered Properties. Each Property included in calculations of the
Unencumbered Asset Value satisfies all of the requirements (including those in
the definition of “Eligible Property”) contained in this Agreement for the same
to be included therein.

Section 7.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Loan Party or
any other Subsidiary of the Borrower to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent, any Issuing Bank or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13., the date on which any increase of
the Revolving Commitments or any Additional Term Loan Advance is effectuated
pursuant to Section 2.17. and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in

 

- 75 -



--------------------------------------------------------------------------------

which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances not expressly prohibited hereunder. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent and the Borrower shall
comply with the following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., each of the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, preserve and maintain its respective existence, rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2. Compliance with Applicable Law.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Borrower to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure to comply with which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower shall maintain in effect and enforce policies and
procedures designed to ensure compliance with the Anti-Corruption Laws and
applicable Sanctions by the Borrower, its Subsidiaries, their respective
directors, officers, employees, Affiliates and agents and representatives of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from this Agreement.

Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary of the
Borrower to, (a) protect and preserve all of its respective material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all properties, ordinary wear and tear excepted, and (b) from time
to time make or cause to be made all material needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly conducted at all times;
provided that, to the extent not otherwise prohibited under this Agreement and
so long as (i) immediately before and after such transfer or conveyance, no
Default or Event of Default shall have occurred and be continuing and
(ii) immediately after giving effect to such transfer or conveyance, the
Borrower shall be in compliance with the covenants set forth in Section 10.1. on
a pro forma basis in accordance with Section 1.4. (and upon the reasonable
request of the Administrative Agent the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), the Borrower and each of its
Subsidiaries may transfer and convey their respective Properties in their sole
discretion, which Properties shall, if not conveyed to the Borrower or any other
Subsidiary of the Borrower (other than an Excluded Subsidiary), be removed, as
of the date of such transfer or conveyance, from the calculation of Unencumbered
Asset Value.

 

- 76 -



--------------------------------------------------------------------------------

Section 8.4. Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Borrower to, carry on its respective businesses as described
in Section 7.1.(t) and in substantially the same fashion as currently in effect
(including acquiring Properties of the same quality as Properties currently
owned by the Borrower and its Subsidiaries and operating and maintaining
Properties in substantially the same manner and with the same standard of care
and quality as is currently employed by the Borrower and the other Loan Parties
and the Subsidiaries of the Borrower and not enter into any line of business
that would adversely affect the REIT status of Parent; provided that, to the
extent not otherwise prohibited under this Agreement and so long as
(i) immediately before and after such transfer or conveyance, no Default or
Event of Default shall have occurred and be continuing and (ii) immediately
after giving effect to such transfer or conveyance, the Borrower shall be in
compliance with the covenants set forth in Section 10.1. on a pro forma basis in
accordance with Section 1.4. (and upon the reasonable request of the
Administrative Agent the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), the Borrower and each of its Subsidiaries may transfer and
convey their respective Properties in their sole discretion, (provided that the
requirements of the foregoing clause (ii) shall not apply with respect to any
Properties with a Fair Market Value less than or equal to $10,000,000 in the
aggregate during the term of this Agreement), which Properties shall, if not
conveyed to the Borrower or any other Subsidiary of the Borrower (other than an
Excluded Subsidiary), be removed, as of the date of such transfer or conveyance,
from the calculation of Unencumbered Asset Value.

Section 8.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary of the
Borrower to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 8.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Borrower to, pay and discharge when due (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person that are included in the calculation of the
Unencumbered Asset Value; provided, however, that this Section shall not require
the payment or discharge of any such tax, assessment, charge, levy or claim
which is being contested in good faith by appropriate proceedings which operate
to suspend the collection thereof and for which adequate reserves have been
established on the books of such Person in accordance with GAAP.

 

- 77 -



--------------------------------------------------------------------------------

Section 8.7. Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Borrower to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Borrower shall, and shall cause
each other Loan Party and each other Subsidiary of the Borrower to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Parent if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice ; provided that (a) no Loan Party shall be
required to pay the expense of any such visit, except to the extent such visit
is made by the Administrative Agent or is made during the continuance of an
Event of Default and (b) unless an Event of Default exists, only one (1) such
visit shall be permitted at the Loan Parties’ expense during any fiscal year.
The Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists. If requested by the Administrative Agent, the Borrower
shall cause the Parent to execute an authorization letter addressed to its
accountants authorizing the Administrative Agent or any Lender to discuss the
financial affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Borrower with the Parent’s accountants.

Section 8.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; (d) to finance
acquisitions of Equity Interests permitted under this Agreement; and (e) to
provide for the general working capital needs of the Parent, the Borrower and
the Subsidiaries of the Parent and for other general corporate purposes of the
Parent, the Borrower and the Subsidiaries of the Parent. The Borrower shall only
use Letters of Credit for the same purposes for which it may use the proceeds of
Loans.

Section 8.9. Environmental Matters.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
with all Environmental Laws the failure to comply with which could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Borrower shall comply, and shall cause each Subsidiary of the Borrower to
comply, and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary of the Borrower to use, commercially reasonable efforts to
cause all other Persons occupying the Properties to comply, with all
Environmental Laws to the extent the failure to so comply could reasonably be
expected to cause a Material Adverse Effect. The Borrower shall, and shall cause
each Subsidiary of the Borrower to, promptly take all actions and pay or arrange
for the payment of all costs necessary for it and for its Properties to comply
in all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as and to the extent required under Environmental
Laws, to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect. The Borrower shall, and shall cause each Subsidiary of
the Borrower to, promptly take all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws to the extent any such lien could, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Effect. Nothing in
this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

- 78 -



--------------------------------------------------------------------------------

Section 8.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Borrower to, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 8.11. Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Borrower to, duly and punctually perform and comply in all
material respects with any and all representations, warranties, covenants and
agreements expressed as binding upon any such Person under any Material
Contract. The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary of the Borrower to, do or knowingly permit to be done
anything to impair materially the value of any of the Material Contracts in a
manner that could reasonably be expected to cause a Material Adverse Effect.

Section 8.12. Guarantors.

(a) Within twenty (20) Business Days of any Person becoming a Material
Subsidiary (other than an Excluded Subsidiary) after the Agreement Date, the
Parent and the Borrower shall deliver to the Administrative Agent each of the
following in form and substance reasonably satisfactory to the Administrative
Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the items
that would have been delivered under subsections (iv) through (viii), and
(xvi) of Section 6.1.(a) if such Subsidiary had been a Material Subsidiary on
the Agreement Date; provided, however, promptly (and in any event within twenty
(20) Business Days) upon any Excluded Subsidiary ceasing to be an Excluded
Subsidiary, such Subsidiary shall comply with the provisions of this Section.

(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as: (i) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including,
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct on and
as of the date of such release with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not expressly prohibited under
the Loan Documents; and (iv) the Administrative Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

- 79 -



--------------------------------------------------------------------------------

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Parent and the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:

Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within five (5) Business Days after the
same is required to be filed with the SEC (but in no event later than fifty
(50) days after the end of each of the first, second and third fiscal quarters
of the Parent), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
income statement and statement of cash flows of the Parent and its Subsidiaries
for such period, setting forth in each case in comparative form the figures as
of the end of and for the corresponding periods of the previous fiscal year, all
of which shall be certified by the chief executive officer or chief financial
officer of the Parent, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the consolidated financial position of
the Parent and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).

Section 9.2. Year-End Statements.

As soon as available and in any event within five (5) Business Days after the
same is required to be filed with the SEC (but in no event later than one
hundred (100) days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated income statement and
statement of cash flows and statement of stockholders’ equity of the Parent and
its Subsidiaries for such fiscal year, setting forth in comparative form the
figures as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the financial position of the Parent and its Subsidiaries
as at the date thereof and the result of operations for such period and
(b) accompanied by the report thereon of independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose report shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Parent to deliver such financial statements and report thereon to the
Administrative Agent and the Lenders pursuant to this Agreement.

Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
of the Parent (a) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Borrower was in compliance with the covenants
contained in Section 10.1.; (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Loan Parties
with respect to such event, condition or failure; (c) a statement of Funds From
Operations for such quarterly accounting period or fiscal year, as the case may
be; and (d) a report of newly acquired Properties of the Borrower and the
Subsidiaries of the Borrower, including, with respect to each Property, the Net
Operating Income, purchase price and Mortgage debt, if any.

 

- 80 -



--------------------------------------------------------------------------------

Section 9.4. Other Information.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Parent’s Board of Directors by its independent public accountants including,
without limitation, any management report;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary of the
Borrower shall file with the SEC or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any Subsidiary of the Borrower or any other
Loan Party;

(d) No later than thirty (30) days before the end of each fiscal year of the
Parent ending prior to the Term Loan Termination Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Borrower and its Subsidiaries on a consolidated basis for each quarter of the
next succeeding fiscal year, all itemized in reasonable detail;

(e) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Parent setting forth details as to such occurrence and the
action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

(f) To the extent the Borrower has knowledge of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating to, or affecting, the
Borrower, any other Loan Party or any Subsidiary of the Borrower or any of their
respective properties, assets or businesses which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the
Borrower are being audited;

(g) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower, any other Loan Party within twenty
(20) Business Days after the approval thereof by the General Partner or Manager
thereof, or if later, the effectiveness thereof;

(h) Prompt notice of (i) any change in the Executive Senior Management of the
Parent, (ii) any material change in the overall business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any other Loan Party or any other Subsidiary of the Parent or
(iii) the occurrence of any other event which, in the case of any of the
immediately preceding clauses (i) through (iii), has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

- 81 -



--------------------------------------------------------------------------------

(i) Promptly after a Responsible Officer of Borrower has knowledge thereof,
notice of the occurrence of any Default or Event of Default or a material
default or event of default by the Parent, the Borrower, any other Loan Party or
any other Subsidiary of the Parent under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

(j) [RESERVED];

(k) Prompt notice of any order, judgment or decree in excess of $10,000,000
having been entered against the Parent, the Borrower, any other Loan Party or
any other Subsidiary of the Borrower or any of their respective properties or
assets;

(l) Within thirty (30) days after a Responsible Officer has knowledge thereof,
any written notification of a material violation of any Applicable Law shall
have been received by the Borrower or any other Loan Party from any Governmental
Authority which violation, if proven, could reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Effect;

(m) Prompt notice of the acquisition, incorporation or other creation of any
Material Subsidiary of the Borrower, the purpose for such Subsidiary, the nature
of the assets and liabilities thereof and whether such Subsidiary is a Wholly
Owned Subsidiary of the Borrower;

(n) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(o) Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(p) Promptly, upon each request, such information identifying the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent as a Lender
may reasonably request in order to comply with applicable “know your customer”
and Anti-Money Laundering Laws, including, without limitation, the Patriot Act;

(q) Promptly, and in any event within ten (10) Business Days after a Responsible
Officer of the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Borrower or any other Loan Party
shall receive written notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Borrower or any other Loan Party shall receive written notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of, noncompliance with or liability under any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; or (iii) the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the Parent
shall receive any notice from a Governmental Authority alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; and the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iii),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(r) To the extent the Parent, the Borrower, any other Loan Party or any other
Subsidiary is aware of the same, prompt notice of any matter that has had, or
which could reasonably be expected to have, a Material Adverse Effect; and

 

- 82 -



--------------------------------------------------------------------------------

(s) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower, any other Loan Party or any other Subsidiary
of the Borrower as the Administrative Agent or any Lender may reasonably
request.

Section 9.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent, the Parent or the Borrower); provided that the foregoing shall not apply
to (i) notices to any Lender (or any Issuing Bank) pursuant to Article II., (ii)
any Lender that has notified the Administrative Agent, the Parent and the
Borrower that it cannot or does not want to receive electronic communications
and (iii) notices of Default or Event of Default. The Administrative Agent, the
Parent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative
Agent, the Parent or the Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent, the Parent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Parent or the Borrower shall be required
to provide paper copies of the certificate required by Section 9.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 9.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Parent and the Borrower by the
Administrative Agent.

Section 9.6. Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Any information or materials delivered pursuant to the Loan
Documents will be considered Public Information if they are filed by the Parent
with the SEC and are publicly available or are posted on the Parent’s website.
All other such information and materials will be considered Private Information
unless otherwise indicated in writing by Borrower.

Section 9.7. Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all

 

- 83 -



--------------------------------------------------------------------------------

Lenders hereunder) may from time to time request, and the Borrower shall, and
shall cause the other Loan Parties to, provide promptly upon any such request to
such Lender, such Loan Party’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, a cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Parent and the Borrower shall
comply with the following covenants:

Section 10.1. Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset Value of the
Parent and its Subsidiaries to exceed 0.60 to 1.00 at any time.

(b) Minimum Interest Coverage Ratio. The Borrower shall not permit the ratio of
(i) Adjusted EBITDA of the Parent and its Subsidiaries for the period of four
consecutive fiscal quarters most recently ending to (ii) Interest Expense of the
Parent and its Subsidiaries for such period, to be less than 2.00 to 1.00 as of
the last day of such period.

(c) Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries for any period
of four consecutive fiscal quarters most recently ending to (ii) Fixed Charges
of the Parent and its Subsidiaries for such period, to be less than 1.40 to 1.00
as of the last day of such period.

(d) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of the Parent and its
Subsidiaries to (ii) the Unencumbered Asset Value of the Parent and its
Subsidiaries to exceed 0.60 to 1.00 at any time.

(e) Unencumbered Pool Debt Service Coverage. The Borrower shall not permit the
ratio of (i) Unencumbered NOI of the Parent and its Subsidiaries for any period
of four consecutive fiscal quarters most recently ended to (ii) Unencumbered
Pool Debt Service of the Parent and its Subsidiaries for such period to be less
than 1.50 as of the last day of such period.

(f) Reserved.

(g) Unencumbered Asset Value. The Borrower shall not permit:

(i) the weighted average aggregate Occupancy Rate (weighted on the basis of
aggregate square footage) of all Properties included in the Unencumbered Asset
Value to be less than 80% at any time; provided that, the Borrower may, at any
time, designate (by written notice to the Administrative Agent) any Property to
be excluded from the group of Properties included in the calculation of the
Unencumbered Asset Value (i) so long as (x) immediately before and after giving
effect to such designation, the Borrower shall be in compliance with subclauses
(ii), (iii) and (iv) of this clause (g) immediately after giving effect thereto
and no Default or Event of Default (other than a Default or Event of Default
related solely to this clause (i)) shall have occurred and be continuing and
(ii) immediately after giving effect to such

 

- 84 -



--------------------------------------------------------------------------------

designation, the Borrower shall be in compliance with the covenants set forth in
Section 10.1. on a pro forma basis in accordance with Section 1.4. (and upon the
reasonable request of the Administrative Agent the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance);

(ii) the Unencumbered Asset Value attributable to any single Property to exceed
40% of the aggregate Unencumbered Asset Value at any time; provided, however,
that any such excess shall be excluded from the calculation of Unencumbered
Asset Value but existence of such excess shall not otherwise constitute a breach
under this Section 10.1.(g)(ii);

(iii) there to be less than twelve (12) Properties included in the Unencumbered
Asset Value at any time; or

(iv) the Unencumbered Asset Value to be less than $200,000,000 at any time.

Subject to the requirements set forth in the preceding provisions of this
subsection (g), the Borrower may, at any time, designate (by written notice to
the Administrative Agent) any Eligible Property to be included in or excluded
from the group of Eligible Properties included in the calculation of
Unencumbered Asset Value so long as (i) immediately before and after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing and (ii) immediately after giving effect to such designation,
the Borrower shall be in compliance with the covenants set forth in
Section 10.1. on a pro forma basis in accordance with Section 1.4. (and upon the
reasonable request of the Administrative Agent the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance).

(h) Adjusted Total Asset Value. The Borrower shall not permit the aggregate
Adjusted Total Asset Value attributable to assets directly or indirectly owned
by the Parent, the Borrower and the Guarantors to be less than 90% of the
Adjusted Total Asset Value at any time.

(i) Restricted Payments after Certain Defaults, Acceleration. If a Default or
Event of Default specified in Section 11.1.(a), Section 11.1.(f) or
Section 11.1.(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 11.2.(a), the Borrower shall not make any Restricted Payments and shall
not permit any Subsidiary of the Borrower to make any Restricted Payments to any
Person other than to the Borrower.

(j) Secured Recourse Indebtedness. The Borrower shall not permit the aggregate
outstanding principal amount of Secured Recourse Indebtedness of the Parent, the
Borrower and the other Loan Parties to exceed 20% of Total Asset Value at any
time.

Section 10.2. Liens; Negative Pledge.

(a) The Borrower shall not, and shall not permit any Subsidiary of the Borrower
(other than an Excluded Subsidiary) to, create, assume, or incur any Lien (other
than Permitted Liens, the Permitted Ground Lease Encumbrance and Liens securing
Indebtedness not prohibited under the Loan Documents) upon any of its material
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including, without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.

 

- 85 -



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not permit any Subsidiary of the Borrower
(other than an Excluded Subsidiary) to, enter into, assume or otherwise be bound
by any Negative Pledge except for a Negative Pledge contained in (i) an
agreement (x) evidencing Indebtedness which the Borrower or any Subsidiary of
the Borrower is not prohibited from creating, incurring, assuming, or permitting
or suffering to exist under this Agreement, (y) which Indebtedness is secured by
a Lien not prohibited under the Loan Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; or (ii) an agreement relating to the
sale of a Subsidiary or assets pending such sale, provided that in any such case
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale.

Section 10.3. Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower
(other than an Excluded Subsidiary) to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s Equity Interests owned by the Parent,
the Borrower or any Subsidiary of the Borrower; (b) pay any Indebtedness owed to
the Parent, the Borrower or any Subsidiary of the Borrower; (c) make loans or
advances to the Parent, the Borrower or any Subsidiary of the Parent; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
Subsidiary of the Parent; other than (i) with respect to clauses (a) through (d)
those encumbrances or restrictions contained in any Loan Document or, (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Borrower or any Subsidiary of the Borrower in the
ordinary course of business.

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower
(other than an Excluded Subsidiary) to, (a) enter into any transaction of merger
or consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (d) acquire the assets of, or make an Investment in, any other
Person, in each case under this clause (d) in a Substantial Amount; provided,
however, that:

(i) any Subsidiary of the Parent may merge with a Loan Party so long as such
Loan Party is the survivor;

(ii) any Subsidiary of the Parent may sell, transfer or dispose of its assets to
a Loan Party;

(iii) any Subsidiary of the Parent (other than the Borrower) may convey, sell,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, and may
thereafter liquidate, provided that immediately prior to any such conveyance,
sale, transfer, disposition or liquidation and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence;

(iv) any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series

 

- 86 -



--------------------------------------------------------------------------------

of transactions, a Substantial Amount of assets (including capital stock or
other securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least thirty (30) days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; (2) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, including, without limitation,
a Default or Event of Default resulting from a breach of Section 10.1.; (3) in
the case of a consolidation or merger involving the Parent or the Borrower, the
Parent or the Borrower, as applicable, shall be the survivor thereof and (4) at
the time the Borrower gives notice pursuant to clause (1) of this subsection,
the Borrower shall have delivered to the Administrative Agent for distribution
to each of the Lenders a Compliance Certificate, calculated on a pro forma
basis, evidencing the continued compliance by the Borrower or the Parent, as
applicable, with the terms and conditions of this Agreement and the other Loan
Documents, including, without limitation, the financial covenants contained in
Section 10.1., after giving effect to such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; and

(v) the Borrower, the other Loan Parties and the other Subsidiaries of the
Borrower may lease and sublease their respective assets, as lessor or sublessor
(as the case may be), in the ordinary course of their business.

Section 10.5. Plans.

Except with respect to contributions made by any Loan Party or other Subsidiary
of the Borrower or the Parent to any Qualified Plan or Benefit Arrangement, the
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary of the Borrower to, permit any of its respective assets to become or
be deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.

Section 10.6. Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary of the Borrower to, change its fiscal year from that in
effect as of the Agreement Date.

Section 10.7. Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary of the Borrower to, amend, supplement, restate or otherwise modify
its certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is materially adverse to the interest of the Administrative
Agent, the Issuing Banks or the Lenders, in each case in their role as such, or
(b) could reasonably be expected to have a Material Adverse Effect. The Borrower
shall not enter into, and shall not permit any other Loan Party or any other
Subsidiary of the Borrower to enter into, any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect or default in the performance of any obligations of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower in any Material
Contract or permit any Material Contract to be canceled or terminated prior to
its stated maturity if such default or cancellation could reasonably be expected
to cause a Material Adverse Effect.

 

- 87 -



--------------------------------------------------------------------------------

Section 10.8. Subordinated Debt Prepayments; Amendments.

Except as provided in Sections 10.1.(i) and 11.1.(q), the Borrower shall not,
and shall not permit any Subsidiary of the Borrower to, prepay any principal of,
or accrued interest on, any Subordinated Debt or otherwise make any voluntary or
optional payment with respect to any principal of, or accrued interest on, any
Subordinated Debt prior to the originally scheduled due date thereof or
otherwise redeem or acquire for value any Subordinated Debt. Further, the Parent
and the Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary of the Parent to, amend or modify, or permit the amendment or
modification of, any agreement or instrument evidencing any Subordinated Debt
where such amendment or modification provides for the following or which has any
of the following effects:

(a) increases the rate of interest accruing on such Subordinated Debt;

(b) increases the amount of any scheduled installment of principal or interest,
or shortens the date on which any such installment or principal or interest
becomes due;

(c) shortens the final maturity date of such Subordinated Debt;

(d) increases the principal amount of such Subordinated Debt;

(e) amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or such Subsidiary or which requires the Borrower or such
Subsidiary to improve its financial performance;

(f) provides for the payment of additional material fees or the increase in
existing fees; and/or

(g) otherwise could reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Lenders.

Section 10.9. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
Subsidiary of the Borrower to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, other than the Borrower or a
Wholly Owned Subsidiary of the Borrower, except (a) as set forth on Schedule
7.1.(r), (b) compensation, bonus and benefit arrangements with employees and
officers, directors and trustees as permitted by Applicable Law, and
(c) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower, or such Subsidiary of the Borrower
and upon fair and reasonable terms which are no less favorable to the Borrower,
or such Subsidiary of the Borrower than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1.(r) if a Default or Event of Default exists or would result
therefrom.

Section 10.10. Environmental Matters.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
use, generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in material violation of any Environmental Law or in a
manner that could reasonably be expected to lead to a Material Adverse Effect.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

- 88 -



--------------------------------------------------------------------------------

Section 10.11. Derivatives Contracts.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
enter into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into by the Borrower or any such Subsidiary of the
Borrower in the ordinary course of business and which establish an effective
hedge that hedges interest rate risk in respect of specific Indebtedness of the
Borrower or such Subsidiary of the Borrower, as applicable.

Section 10.12. Use of Proceeds.

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any of its of their respective directors, officers, employees and
agents to, use any proceeds of the Loans or any Letter of Credit to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any proceeds of the Loans or any Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans or any Reimbursement Obligation, or shall fail to pay any of the
other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment obligation owing by such Loan Party, as applicable, under any Loan
Document to which it is a party and, in the case of interest or any payment
Obligation other than principal of any Loan prior to the applicable Termination
Date only, such failure shall continue for a period of five (5) days after the
due date thereof.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1.(a) (solely with respect to the existence of the Parent and the
Borrower), Article IX. or Article X. (other than Section 10.10.); or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Parent or the Borrower obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent; or

 

- 89 -



--------------------------------------------------------------------------------

(iii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement set forth in Section 8.9. or 10.10. of this Agreement and
in the case of this subsection (b)(iii) only, such failure shall continue for a
period of sixty (60) days after the date upon which the Borrower has received
written notice of such failure from the Administrative Agent; provided, that in
the event such failure is susceptible of cure but is not cured within said sixty
(60) days, so long as the Borrower or Subsidiary of Borrower is diligently and
continuously pursuing such cure, as evidenced to Administrative Agent’s
reasonable satisfaction, such cure period shall be extended for an additional
one hundred twenty (120) days.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
document, certificate or financial statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender in connection with the Loan Documents, shall at any time prove to
have been incorrect or misleading in light of the circumstances in which made or
deemed made, in any material respect when furnished or made or deemed made.

(d) Indebtedness Cross-Default.

(i) The Borrower, any other Loan Party or any other Subsidiary of the Borrower
shall default, after any applicable notice and cure period, in the payment of
principal or interest in respect of any Indebtedness (other than (x) the Loans
and Reimbursement Obligations and (y) Nonrecourse Indebtedness) having an
aggregate outstanding principal amount (including undrawn committed or available
amounts) (or, in the case of any Derivatives Contract, having, without regard to
the effect of any close-out netting provision, a Derivatives Termination Value),
in each case individually or in the aggregate with all other Indebtedness as to
which such a default exists, of $25,000,000 or more (“Material Indebtedness”);
or

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof, in either case, as
a result of an event of default other than one described in subsection (i) of
this Section 11.1.(d); or

(iii) There occurs an “Event of Default” under and as defined in any Specified
Derivatives Contract as to which the Borrower or any Subsidiary of the Borrower
is a “Defaulting Party” (as defined therein), as a result of which there occurs
an “Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Borrower or any of its Subsidiaries is an “Affected Party” (as
defined therein), in each case individually or in the aggregate with all other
Specified Derivative Contracts as to which such Events of Default have occurred
and are continuing, equals $25,000,000 or more; or

 

- 90 -



--------------------------------------------------------------------------------

(iv) The Borrower, any other Loan Party or any other Subsidiary of the Borrower
shall default, after any applicable notice and cure period, in the payment of
principal or interest in respect of any Nonrecourse Indebtedness having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a default exists, of
$50,000,000 or more.

(e) Voluntary Bankruptcy Proceeding. (x) The Borrower, any other Loan Party or
any Material Subsidiary of the Borrower shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; or (vi) make a general assignment for the
benefit of creditors; or (y) the board of directors (or similar governing body)
of the Borrower, any other Loan Party or any Material Subsidiary of the Borrower
or any committee thereof shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in this clause (e).

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Material Subsidiary
of the Borrower in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt in
writing to) disavow, revoke or terminate any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or any Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Material Subsidiary of the Borrower by any court or
other tribunal and (i) such judgment or order shall continue for a period of
thirty (30) days without being paid, stayed or dismissed through appropriate
appellate or other judicial proceedings and (ii) either (A) the amount of such
judgment or order for which insurance coverage has not been acknowledged in
writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against the Loan Parties and the Material
Subsidiaries of the Borrower, $25,000,000 or (B) in the case of an injunction or
other non-monetary relief, such injunction or judgment or order could reasonably
be expected to have a Material Adverse Effect.

 

- 91 -



--------------------------------------------------------------------------------

(i) Attachment. A non-appealable warrant, writ of attachment, execution or
similar process shall be issued by a court of competent jurisdiction against any
property of the Borrower, any other Loan Party or any other Material Subsidiary
of the Borrower, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days.

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in a Material Adverse Effect.

(ii) The “benefit obligation” of all Plans, to the extent the Borrower is liable
therefor, exceeds the “fair market value of plan assets” for such Plans by an
amount, which if paid out by the Borrower, could reasonably be expected to cause
a Material Adverse Effect.

(k) Material Adverse Effect. There shall occur a Material Adverse Effect with
respect to any Loan Party, as determined by the Administrative Agent in its sole
discretion exercised in good faith.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than members of the Saul Family, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 25.0% of the total voting power of the then outstanding
voting stock of the Parent;

(ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than the death or incapacity of a director to constitute a
majority of the Board of Directors of the Parent then in office;

(iii) The Parent shall cease to own and control, directly or indirectly, at
least 51% of the outstanding Equity Interests of the Borrower; or

(iv) The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be the
sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.

(m) Unencumbered Properties. The Borrower, any Loan Party or any Subsidiary of
the Borrower shall grant, consent to or permit a Lien (other than a Permitted
Lien) in respect of, or otherwise encumber, or shall sell, convey or otherwise
transfer any Property included in the calculation of Unencumbered Asset Value or
any portion thereof (except with respect to any such sale, conveyance or other
transfer permitted pursuant to the terms of Sections 8.3., 8.4. or 10.4.)
without the prior written consent of the Administrative Agent.

 

- 92 -



--------------------------------------------------------------------------------

(n) REIT Status. The Parent shall fail to maintain its status as, and election
to be treated as, a REIT under the Internal Revenue Code.

(o) Listing of Shares. The Parent shall fail to maintain at least one class of
common shares of the Parent having trading privileges on the New York Stock
Exchange or the American Stock Exchange or which is subject to price quotations
on The NASDAQ Stock Market’s National Market System.

(p) Reserved.

(q) Dividends and Other Restricted Payments. The Parent, the Borrower or any
Subsidiary of the Borrower shall declare or make any Restricted Payment, other
than any of the following Restricted Payments so long as no Default or Event of
Default would result therefrom (and such declaration or payment of the
Restricted Payment has not been rescinded, returned, unwound or otherwise
cancelled for a period of ten (10) days):

(i) the Borrower may pay cash dividends or distributions to the Parent and other
holders of partnership interests in the Borrower with respect to any fiscal year
ending during the term of this Agreement to the extent necessary for the Parent
to distribute, and the Parent may so distribute, cash dividends to its
shareholders in an aggregate amount not to exceed the greater of (a) the amount
required to be distributed for the Parent to remain qualified as a REIT for
federal income tax purposes, or (b) 90% of Funds From Operations;

(ii) the Borrower may pay cash dividends or distributions to the Parent and
other holders of partnership interests in the Borrower with respect to any
fiscal year ending during the term of this Agreement to the extent necessary for
the Parent to distribute, and the Parent may so distribute cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to the extent necessary to avoid payment of taxes on such asset sales imposed
under Sections 857(b)(3) and 4981 of the Internal Revenue Code;

(iii) a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions (ratably in accordance with the percentage of Equity Interests
held) to holders of Equity Interests issued by such Subsidiary;

(iv) so long as no Default or Event of Default shall have occurred and is
continuing, the Parent may purchase, redeem or otherwise acquire Equity
Interests of the Parent; provided that such purchase, redemption or acquisition
is substantially paid for with the proceeds of an Equity Issuance by the Parent,
the closing of which occurs substantially concurrently with, but in no event
more than 45 days before, such purchase, redemption or acquisition; and

(v) Subsidiaries may pay Restricted Payments to the Borrower or any other Loan
Party;

provided, however, and subject to the provisions of Section 10.1.(i), if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain qualified as a REIT
for federal income tax purposes).

 

- 93 -



--------------------------------------------------------------------------------

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Parent and the
Borrower, each on behalf of itself and the other Loan Parties, and (2) the
Commitments and the Swingline Commitment and the obligation of the Issuing Banks
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare (A)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower, each on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Remedies in Respect of Specified Derivatives Contracts. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following: (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted

 

- 94 -



--------------------------------------------------------------------------------

Collateral” (as defined in any credit support annex included in any such
Derivatives Support Document to which such Specified Derivatives Provider may be
a party), and (d) to prosecute any legal action against the Borrower, any Loan
Party or other Subsidiary to enforce or collect net amounts owing to such
Specified Derivatives Provider pursuant to any Specified Derivatives Contract.
For the avoidance of doubt, none of the events or remedies described above shall
by itself constitute a Default or Event of Default hereunder.

Section 11.3. Remedies Upon Default.

Upon the occurrence of an Event of Default specified in Section 11.1.(f), the
Commitments, the Swingline Commitment and the obligation of the Issuing Banks to
issue Letters of Credit shall immediately and automatically terminate.

Section 11.4. Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

(a) amounts due to the Administrative Agent, the Issuing Banks and the Lenders
in respect of expenses due under Section 13.2. until paid in full, and then
Fees;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans and Reimbursement Obligations to be
applied for the ratable benefit of the Lenders and the Issuing Banks;

(d) payments of principal of Swingline Loans;

(e) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities and payment obligations then owing under
Specified Derivatives Contracts, to be applied for the ratable benefit of the
Lenders, the Issuing Banks and the Specified Derivatives Providers, in
proportion to the respective amounts described in this clause (e) payable to
them; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Administrative Agent for deposit into the Letter of Credit Collateral
Account;

 

- 95 -



--------------------------------------------------------------------------------

(f) amounts due to the Administrative Agent and the Lenders pursuant to Sections
12.6. and 13.10.;

(g) payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and

(h) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Notwithstanding the foregoing, Obligations arising under Specified Derivatives
Contracts shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.

Section 11.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such drawing or the
payee with respect to such presentment.

 

- 96 -



--------------------------------------------------------------------------------

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders shall, in its further discretion), at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the written request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Revolving Lenders reimbursed (or funded participations in) a drawing
deemed to have occurred under the fourth sentence of Section 2.4.(b) for deposit
into the Letter of Credit Collateral Account but in respect of which the
Revolving Lenders have not otherwise received payment for the amount so
reimbursed or funded, the Administrative Agent shall promptly remit to the
Revolving Lenders the amount so reimbursed or funded for such Extended Letter of
Credit that remains in the Letter of Credit Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Revolving Lenders in respect of such Extended Letter of Credit, against
receipt but without any recourse, warranty or representation whatsoever. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 11.7. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.8. Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Banks, the Lenders and the Specified Derivatives Providers under this Agreement,
each of the other Loan Documents and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or

 

- 97 -



--------------------------------------------------------------------------------

remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Banks or the Swingline Lender from exercising
the rights and remedies that inure to their benefit (solely in their capacity as
an Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to

 

- 98 -



--------------------------------------------------------------------------------

Article IX. that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 12.2. Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity.
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers. The Issuing Banks and the Lenders acknowledge that,
pursuant to such activities, the Lender acting as Administrative Agent or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval or consent is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written

 

- 99 -



--------------------------------------------------------------------------------

materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval.

Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”. If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default”, the Administrative Agent shall give prompt notice thereof
to the Lenders.

Section 12.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, any Issuing Bank or any other Person, or shall be responsible to any
Lender, any Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or any Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lender Parties in any such collateral; (d) shall have any liability in respect
of any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.

 

- 100 -



--------------------------------------------------------------------------------

Section 12.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits and reasonable out-of-pocket costs and
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against the Administrative Agent (in its capacity as
Administrative Agent but not as a Lender) in any way relating to or arising out
of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, further, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its Pro Rata Share (determined as of
the time that the applicable reimbursement is sought) of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other Obligations and the termination of this Agreement. If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal

 

- 101 -



--------------------------------------------------------------------------------

opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Banks also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective Related Parties, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and the Issuing Banks acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

Section 12.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee
(but in no event shall any such successor Administrative Agent be a Defaulting
Lender or an Affiliate of a Defaulting Lender); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender and each Issuing Bank directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and such Issuing Banks so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or Issuing Bank were itself the Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Any
resignation by an Administrative Agent shall also constitute the resignation as
an Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and

 

- 102 -



--------------------------------------------------------------------------------

obligations of an Issuing Bank and the Swingline Lender hereunder and under the
other Loan Documents and (ii) the successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

Section 12.9. Titled Agents.

Each of the Arrangers, the Bookrunner, the Syndication Agent and the
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, any Issuing Bank, the
Borrower or any other Loan Party and the use of such titles does not impose on
the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

Section 12.10. Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

Section 12.11. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

Section 12.12. Additional ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, that, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

 

- 103 -



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, that, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

 

- 104 -



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, or the Commitments for an amount less than the amount being paid for an
interest in the Loans, or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

Unless otherwise provided herein (including, without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied or delivered as follows:

If to the Borrower:

Saul Holdings Limited Partnership

7501 Wisconsin Avenue

Suite 1500 E

Bethesda, MD 20814-6522

Attn: Scott V. Schneider, Chief Financial Officer

Telephone Number: (301) 986-6220

Email: scott.schneider@saulcenters.com

With a copy to:

Debra Stencel

General Counsel

B. F. Saul Company

7501 Wisconsin Avenue

 

- 105 -



--------------------------------------------------------------------------------

Suite 1500 E

Bethesda, Maryland 20814-6522

Telephone Number: (301) 986-6083

Email: debra.stencel@bfsaulco.com

And a copy to:

Diane Shapiro Richer

Polsinelli, PC

1401 Eve Street, N.W.

Washington, D.C. 20005

Telephone Number: (202) 626-8355

Email: dricher@polsinelli.com

If to the Administrative Agent:

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attn: Scott Solis, REIT Finance Group

Telephone Number: (312) 269-4818

Email: scott.s.solis@wellsfargo.com

with a copy to:

Wells Fargo Bank, N.A.

Commercial Real Estate Portfolio Services

550 S. Tryon Street, Floor 06

Charlotte, NC 28202-4200

Attn: Loan Administration Manager

Telephone Number: (704) 715-5747

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 S. 4th Street, Floor 09

Minneapolis, Minnesota 55415-1526

Attn: Disbursement Administrator

Telephone Number: (612) 667-4773

If to Wells Fargo Bank, National Association as Issuing Bank:

Wells Fargo Bank, National Association

401 N. Research Pkwy, 1st Floor

Winston-Salem, North Carolina 27101

Attn: Standby Letter of Credit Department

Telephone Number: (800) 776-3862

Email: sblc-new@wellsfargo.com

Include reference to Letter of Credit Number

If to any other Lender or Issuing Bank:

To such Lender’s or Issuing Bank’s address or telecopy number or email address
as set forth in the applicable Administrative Questionnaire

 

 

- 106 -



--------------------------------------------------------------------------------

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) Business Days after
the deposit in the United States Postal Service certified mail, postage prepaid
and addressed to the address of the Borrower or the Administrative Agent, the
Issuing Banks and the Lenders at the addresses specified; (ii) if emailed, upon
the next Business Day; provided that such notice is delivered by overnight
courier on the next Business Day following such emailed confirmation; (iii) if
hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to any
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

Section 13.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or the Administrative Agent’s preservation of
any rights under the Loan Documents, including the reasonable fees and
disbursements of their respective counsel (including the allocated fees and
expenses of in-house counsel, to the extent in substitution for, and not in
duplication of, outside counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents; provided, however, that the Borrower shall not be required to
pay the expenses of more than one counsel to the Administrative Agent and one
separate counsel for the Lenders (in addition to the expenses for any local or
special counsel) in connection with such enforcement or the Administrative
Agent’s preservation unless the Lenders reasonably determine that joint
representation is not appropriate under the circumstances, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Banks and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution

 

- 107 -



--------------------------------------------------------------------------------

and delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding; provided, however, that the
Borrower shall not be required to pay the expenses of more than one counsel to
the Administrative Agent and one separate counsel for the Lenders (in addition
to the expenses for any local or special counsel) in connection with such
enforcement or the Administrative Agent’s preservation unless the Lenders
reasonably determine that joint representation is not appropriate under the
circumstances. If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Administrative Agent and/or the Lenders may
pay such amounts on behalf of the Borrower and such amounts shall be deemed to
be Obligations owing hereunder.

Section 13.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 13.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, at any time or from time to time while an Event of Default is
continuing, without prior notice to the Borrower or to any other Person, any
such notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Issuing
Bank, such Lender, any Affiliate of the Administrative Agent, such Issuing Bank
or such Lender, to or for the credit or the account of the Borrower against and
on account of any of the Obligations, irrespective of whether or not any or all
of the Loans and all other Obligations have been declared to be, or have
otherwise become, due and payable as permitted by Section 11.2., and although
such Obligations shall be contingent or unmatured. Notwithstanding anything to
the contrary in this Section, if any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 3.9. and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative

 

- 108 -



--------------------------------------------------------------------------------

Agent, the Issuing Banks and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY OF THE ISSUING BANKS OR ANY OF
THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND
WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT, ANY OF THE ISSUING BANKS OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL, NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
APPROPRIATE JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY ACTION BROUGHT IN ACCORDANCE WITH THE
FIRST SENTENCE OF THIS SUBSECTION (b) OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

- 109 -



--------------------------------------------------------------------------------

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly set forth
herein, the Related Parties of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Revolving Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, and the principal outstanding balance of
the Term Loan subject to such assignment (in each case, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $15,000,000 in the
case of any assignment of a Revolving Commitment and $1,000,000 in the case of
any assignment in respect of a Term Loan, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the

 

- 110 -



--------------------------------------------------------------------------------

Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $10,000,000 in the case of a Revolving Commitment or Revolving Loans
or $1,000,000 in the case of a Term Loan, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice, by delivery of a paper copy, or by email, thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Commitment or any unfunded Term Loan Commitments if such assignment is
to a Person that is not already a Lender with a Commitment under the applicable
Facility, an Affiliate of such a Lender or an Approved Fund with respect to such
a Lender or (y) a Term Loan to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) the consent of the Swingline Lender and the Issuing Banks (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee (which, other than in connection
with an assignment pursuant to Section 5.6., shall not be borne by the Borrower)
of $4,500 for each assignment (or $7,500 if the assignor is a Defaulting
Lender), which fee the Administrative Agent may, in its sole discretion, elect
to waive, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

- 111 -



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(viii) Assignments by Specified Derivatives Provider. If the assigning Lender
(or its Affiliate) is a Specified Derivatives Provider and if after giving
effect to such assignment such Lender will hold no further Loans or Revolving
Commitments under this Agreement, such Lender shall undertake such assignment
only contemporaneously with an assignment by such Lender (or its Affiliate, as
the case may be) of all of its Specified Derivatives Contracts to the Assignee
or another Lender (or Affiliate thereof).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

- 112 -



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. Each Lender that sells a participation as
described in Section 13.6.(d) shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon (other than a waiver of default
interest and changes in calculation of the ratio of Total Indebtedness to Total
Asset Value that may indirectly affect pricing) or (z) release any Guarantor
from its Obligations under the Guaranty except as contemplated by
Section 8.12.(b), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections
3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 3.10. or
5.1., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a

 

- 113 -



--------------------------------------------------------------------------------

Regulatory Change that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.6. with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.4. as though it were a Lender; provided that such
Participant agrees to be subject to Section 3.3. as though it were a Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto or
entitled to the rights of an assignee hereunder.

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Term Loan Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

 

- 114 -



--------------------------------------------------------------------------------

(b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase, extend or reinstate the Commitments of any Lender (excluding any
increase as a result of an assignment of Commitments permitted under
Section 13.6. and any Incremental Credit Facility effected pursuant to
Section 2.17.) or subject any Lender to any additional obligations to lend money
or issue or participate in letters of credit without the written consent of such
Lender;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest (subject to the last sentence of Section 13.7.(c)) that will be charged
on the outstanding principal amount of, any Loans or other Obligations (other
than a waiver of default interest and changes in calculation of the ratio of
Total Indebtedness to Total Asset Value that may indirectly affect pricing)
without the written consent of each Lender directly affected thereby; provided,
however, only the written consent of the Requisite Lenders shall be required
(x) for the waiver of interest payable at the Post-Default Rate, retraction of
the imposition of interest at the Post-Default Rate and amendment of the
definition of “Post-Default Rate” and (y) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(iii) reduce the amount of any Fees payable to any Lender hereunder without the
written consent of such Lender;

(iv) modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.13.) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Revolving Lenders, or extend the expiration date of any
Letter of Credit beyond the Revolving Termination Date, in each case without the
written consent of each Revolving Lender;

(v) modify the definition of “Term Loan Termination Date”, or otherwise postpone
any date fixed for, or forgive, any payment of principal of, or interest on, any
Term Loans or for the payment of Fees or any other Obligations owing to the Term
Loan Lenders, in each case, without the written consent of each Term Loan
Lender;

(vi) while any Term Loans remain outstanding (A) amend, modify or waive
Section 6.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) change the amount of the Swingline Commitment or (C) change the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Revolving Lenders;

(vii) modify the definition of “Pro Rata Share” or amend or otherwise modify the
provisions of Section 3.2. or Section 11.5., without the written consent of each
Lender;

(viii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, without the written consent of each Lender;

 

- 115 -



--------------------------------------------------------------------------------

(ix) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
without the written consent of each Lender;

(x) modify the definition of the term “Requisite Revolving Lenders” or modify in
any other manner the number or percentage of the Revolving Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Revolving Lender;

(xi) modify the definition of the term “Requisite Term Loan Lenders” or modify
in any other manner the number or percentage of the Term Loan Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Term Loan Lender;

(xii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12.(b), without the written consent of each Lender;

(xiii) waive a Default or Event of Default under Section 11.1.(a), except as
provided in Section 11.7.; or

(xiv) amend, or waive the Borrower’s compliance with, Section 2.15., without the
written consent of each Lender.

(c) Amendment or Waiver by Administrative Agent. The Administrative Agent may,
subject to the terms of subsection (b) above, (i) approve any amendment to this
Agreement that is administrative in nature or is otherwise determined by the
Administrative Agent in good faith not to be material, (ii) waive any obligation
or waive or confirm as cured any default of any Loan Party hereunder or under
any of the Loan Documents, to the extent such waiver is determined by the
Administrative Agent to be administrative in nature or such obligation or
default is not material and (iii) together with the Borrower, approve any
amendment to this Agreement (A) to provide for the making of any Incremental
Credit Facility as contemplated by Section 2.17. and to permit the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (B) to include appropriately the Lenders in
respect of such Incremental Credit Facilities in any determination of the
Requisite Lenders. Notwithstanding the foregoing, the Administrative Agent and
the Borrower may, without the consent of any Lender, (x) enter into amendments
or modifications to this Agreement or any of the other Loan Documents or
(y) enter into additional Loan Documents, in each case, as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.2.(ii) in accordance with the terms
of Section 5.2.(ii).

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action (but without duplication),
shall affect the rights or duties of the Administrative Agent under this
Agreement or any of the other Loan Documents. Any amendment, waiver or consent
relating to Section 2.4. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action (but without duplication), require the written
consent of the Swingline Lender. Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Issuing Banks under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action (but without duplication), require the written consent of the
Issuing Banks. Any amendment, waiver or consent with

 

- 116 -



--------------------------------------------------------------------------------

respect to any Loan Document that (i) diminishes the rights of a Specified
Derivatives Provider in a manner or to an extent dissimilar to that affecting
the Lenders or (ii) increases the liabilities or obligations of a Specified
Derivatives Provider shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender. No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Within fifteen
(15) Business Days following written request therefor from the Borrower
(together with such additional information as the Administrative Agent and the
Lenders shall reasonably request in respect thereof), the Administrative Agent
and the Lenders shall use commercially reasonable efforts to respond to any
request for a waiver, amendment or other modification of the Loan Documentation
in respect of any Default or Event of Default, provided that the failure of the
Administrative Agent or any Lender to so respond shall not constitute a waiver,
amendment or other modification, or release of any claim under any Loan
Document, in respect of any such Default or Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

Section 13.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

Section 13.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ other respective Related Parties that
have a need to know in connection with the transactions contemplated by this
Agreement and the other Loan Documents (provided that the Persons to whom such
disclosure is made shall be informed of the confidential nature of such
Information and

 

- 117 -



--------------------------------------------------------------------------------

instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by the Administrative Agent, such Issuing
Bank or such Lender or (ii) becomes available to the Administrative Agent, any
Issuing Bank, any Lender or any Affiliate of the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower or any Affiliate of the Borrower which source is not actually known
by the Administrative Agent, such Issuing Bank or such Lender, as applicable, to
be subject to a confidentiality obligation in respect thereof; (g) to the extent
requested by, or required to be disclosed to, any nationally recognized rating
agency or regulatory or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it; (h) of deal terms and other
information customarily reported to Thomson Reuters, to bank trade publications,
other bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loan Documents; and (k) with the consent of the Borrower.
Notwithstanding the foregoing, the Administrative Agent, each Issuing Bank and
each Lender may disclose any such confidential information to Governmental
Authorities in connection with any regulatory examination of the Administrative
Agent, such Issuing Bank or such Lender or in accordance with the generally
applicable regulatory compliance policy of the Administrative Agent, such
Issuing Bank or such Lender. As used in this Section, the term “Information”
means all information received from the Borrower, any other Loan Party, any
other Subsidiary or Affiliate relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 13.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Banks, the Lenders, all of the Affiliates
of each of the Administrative Agent, any of the Issuing Banks or any of the
Lenders, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or reasonable expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10. or 5.1. or expressly excluded from the
coverage of such Sections)

 

- 118 -



--------------------------------------------------------------------------------

incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s, any
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Banks and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower pursuant to the Loan
Documents; (vi) the fact that the Administrative Agent, the Issuing Banks and
the Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries pursuant to the Loan Documents;
(vii) the fact that the Administrative Agent, the Issuing Banks and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Banks or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including reasonable
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent, any Issuing Bank or any Lender as a result of conduct
of the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Banks as successors
to the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this subsection to the extent arising from (x) the gross
negligence or willful misconduct of any Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment or (y) any
dispute solely among the Indemnified Parties (other than claims against an
Indemnified Party in its capacity as the Administrative Agent) and not arising
out of any act or omission of the Parent, the Borrower, any other Loan Party or
any other Subsidiary of the Parent or any of their respective Affiliates.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall promptly notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not otherwise relieve the Borrower from any liability that it may have to such
Indemnified Party pursuant to this Section 13.10.

 

- 119 -



--------------------------------------------------------------------------------

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to third
persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 13.11. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and none of the Issuing Banks is obligated any
longer under this Agreement to issue Letters of Credit and (d) all Obligations
(other than obligations which survive as provided in the following sentence)
have been paid and satisfied in full. The indemnities to which the
Administrative Agent, the Issuing Banks and the Lenders are entitled under the
provisions of Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.10. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.5., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

- 120 -



--------------------------------------------------------------------------------

Section 13.12. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered in portable document format
(“PDF”) or other similar electronic means). It shall not be necessary that the
signature of, or on behalf of, each party, or that the signature of all persons
required to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.

Section 13.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 13.16. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is prohibited by any of such covenants,
the fact that it would be permitted by an exception to, or be otherwise within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists contrary to
such prohibition.

Section 13.17. Limitation of Liability.

None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their Related Parties shall have any liability with respect to, and the Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The Borrower shall not have any liability with respect to any claim for any
special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Administrative Agent, any Issuing Bank or any Lender or any of
the Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this

 

- 121 -



--------------------------------------------------------------------------------

Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby (other than punitive damages
of a third party awarded against any Indemnified Party for which the Borrower
may be responsible to the extent covered by Section 13.10.).

Section 13.18. Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

Section 13.19. Construction.

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

Section 13.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE AGENT AND THE LENDERS SHALL LOOK SOLELY TO THE BORROWER AND THE
OTHER LOAN PARTIES FOR THE ENFORCEMENT OF ANY CLAIM AGAINST THE BORROWER AND
SUCH LOAN PARTY UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS AND ACCORDINGLY
NEITHER THE DIRECTORS, OFFICERS, EMPLOYEES, NOR SHAREHOLDERS OF THE BORROWER OR
ANY OTHER LOAN PARTY SHALL HAVE ANY PERSONAL LIABILITY FOR OBLIGATIONS ENTERED
INTO BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN PARTY.

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

- 122 -



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signatures on Following Pages]

 

- 123 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

SAUL HOLDINGS LIMITED PARTNERSHIP By:   Saul Centers, Inc., General Partner By:
  /s/ B. Francis Saul II   Name: B. Francis Saul II   Title: Chairman and Chief
Executive Officer

Signatures Continued on Next Page



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Saul Holdings Limited Partnership]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Bank, as Swingline Lender and as a Lender

By:   /s/ Brandon H. Barry   Name: Brandon H. Barry   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Saul Holdings Limited Partnership]

 

CAPITAL ONE, National Association., as a Lender By:   /s/ Yakovia Y. Jackson  
Name: Yakovia Y. Jackson   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Saul Holdings Limited Partnership]

 

TD BANK, N.A., as a Lender By:   /s/ William M. Brandt, Jr.  

Name: William M. Brandt, Jr.

Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Saul Holdings Limited Partnership]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ Ryan M. Pinson  

Name: Ryan M. Pinson

Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Saul Holdings Limited Partnership]

 

REGIONS BANK, as a Lender By:   /s/ Lee Surtees  

Name: Lee Surtees

Title: Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Saul Holdings Limited Partnership]

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Michael J. Sedivy  

Name: Michael J. Sedivy

Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Revolving Commitment
Amount      Term Loan Commitment
Amount  

Wells Fargo Bank, National Association

   $ 71,093,750      $ 16,406,250  

Capital One, N.A.

   $ 71,093,750      $ 16,406,250  

U.S. Bank National Association

   $ 56,875,000      $ 13,125,000  

TD Bank, N.A.

   $ 56,875,000      $ 13,125,000  

Regions Bank

   $ 44,687,500      $ 10,312,500  

Associated Bank, National Association

   $ 24,375,000      $ 5,625,000     

 

 

    

 

 

 

Total

   $ 325,000,000      $ 75,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1.

List of Loan Parties

 

1. Saul Subsidiary I Limited Partnership (MD)

 

2. Saul Subsidiary II Limited Partnership (MD)

 

3. Briggs Chaney Plaza, LLC (MD)

 

4. Kentlands Lot 1, LLC (MD)

 

5. 11503 Rockville Pike LLC (DE)

 

6. Rockville Pike Holdings LLC (DE)

 

7. 1500 Rockville Pike LLC (DE)

 

8. Smallwood Village Center LLC (DE)

 

9. Westview Village Center LLC (DE)

 

10. Avenel VI, Inc. (MD)

 

11. Metro Pike Center LLC (DE)

 

12. Washington Square Center LLC (VA)



--------------------------------------------------------------------------------

SCHEDULE 2.3

Existing Letters of Credit

 

Issuing Bank

   Letter of
Credit
Number      Date of
Issuance      Date of
Expiry      Amount     

Beneficiary

Wells Fargo Bank, National Association

     IS0011738        05/21/2012        02/28/2018      $ 184,629.35      Board
of Supervisors of Prince William County, VA



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b)

Parts I and II

Ownership Structure

(See attached)



--------------------------------------------------------------------------------

Saul Centers, Inc       Ownership as of: 12/31/2017

Ownership Structure

 

LOGO [g467825page09.jpg]

 

* 55 Properties shown in our recent 10-Q filing is 2 properties more than in the
ownership structure schedule because the 10-Q treats Shops at Fairfax and
Boulevard as

* 2 separate properties,versus 1 (as both are owned by Shops at Fairfax LLC) and
the 10-Q also treats Clarendon Center North and South as 2 separate properties

 

  (a) Saul Centers also holds 100% of 72,000 6.875% Series C preferred units
issued by Saul Holdings (liquidation preference of $180,000,000). Saul Centers
has no unconsolidated subsidiaries.

 

  (b) Common shares include Directors’ Deferred Compensation Plan phantom shares
earned but not yet issued.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f)

Properties

(See attached)



--------------------------------------------------------------------------------

Saul Centers, Inc.

Schedule of Current Portfolio Properties

September 30, 2017

 

                   Year Acquired or             Percentage Leased (1)  

Property

   Location      Leasable Area
(Square Feet)      Developed
(Renovated)      Land Area
(Acres)      2017     2016  

Shopping Centers

                

Ashburn Village

     Ashburn, VA        221,585        1994-2006        26.4        93 %      91
% 

Ashland Square Phase I

     Dumfries, VA        23,120        2007        2.0        100 %      100 % 

Beacon Center

     Alexandria, VA        358,071        1972 (1993/99/07)        32.3       
100 %      100 % 

BJ’s Wholesale Club

     Alexandria, VA        115,660        2008        9.6        100 %      100
% 

Boca Valley Plaza

     Boca Raton, FL        121,269        2004        12.7        95 %      99
% 

Boulevard

     Fairfax, VA        49,140        1994 (1999/09)        5.0        100 %   
  100 % 

Briggs Chaney MarketPlace

     Silver Spring, MD        194,258        2004        18.2        98 %     
100 % 

Broadlands Village

     Ashburn, VA        174,734        2003/4/6        24.0        76 %      99
% 

Burtonsville Town Square

     Burtonsville, MD        121,132        2017        26.3        100 %     
N/A  

Countryside Marketplace

     Sterling, VA        138,229        2004        16.0        94 %      94 % 

Cranberry Square

     Westminster, MD        141,450        2011        18.9        100 %     
100 % 

Cruse MarketPlace

     Cumming, GA        78,686        2004        10.6        89 %      92 % 

Flagship Center

     Rockville, MD        21,500        1972, 1989        0.5        100 %     
100 % 

French Market

     Oklahoma City, OK        246,148        1974 (1984/98)        13.8       
97 %      98 % 

Germantown

     Germantown, MD        18,982        1992        2.7        100 %      100
% 

The Glen

     Woodbridge, VA        136,440        1994 (2005)        14.7        98 %   
  94 % 

Great Falls Center

     Great Falls, VA        91,666        2008        11.0        100 %      98
% 

Hampshire Langley

     Takoma Park, MD        131,700        1972 (1979)        9.9        100 % 
    100 % 

Hunt Club Corners

     Apopka, FL        105,812        2006        13.9        93 %      93 % 

Jamestown Place

     Altamonte Springs, FL        96,341        2005        10.9        95 %   
  95 % 

Kentlands Square I

     Gaithersburg, MD        114,381        2002        11.5        98 %     
100 % 



--------------------------------------------------------------------------------

                   Year Acquired or             Percentage Leased  

Property

   Location      Leasable Area
(Square Feet)      Developed
(Renovated)      Land Area
(Acres)      2017     2016  

Shopping Centers (continued)

                

Kentlands Square II

     Gaithersburg, MD        246,965        2011        23.4        99 %     
100 % 

Kentlands Place

     Gaithersburg, MD        40,697        2005        3.4        93 %      100
% 

Lansdowne Town Center

     Leesburg, VA        189,422        2006        23.4        96 %      85 % 

Leesburg Pike Plaza

     Baileys Crossroads, VA        97,752        1966 (1982/95)        9.4     
  95 %      95 % 

Lumberton Plaza

     Lumberton, NJ        192,718        1975 (1992/96)        23.3        84 % 
    91 % 

Metro Pike Center

     Rockville, MD        67,488        2010        4.6        71 %      69 % 

Shops at Monocacy

     Frederick, MD        109,144        2004        13.0        100 %      100
% 

Northrock

     Warrenton, VA        100,032        2009        15.4        99 %      95 % 

Olde Forte Village

     Ft. Washington, MD        143,577        2003        16.0        99 %     
97 % 

Olney

     Olney, MD        53,765        1975 (1990)        3.7        94 %      91
% 

Orchard Park

     Dunwoody, GA        87,365        2007        10.5        100 %      97 % 

Palm Springs Center

     Altamonte Springs, FL        126,446        2005        12.0        100 % 
    100 % 

Ravenwood

     Baltimore, MD        93,328        1972 (2006)        8.0        100 %     
100 % 

11503 Rockville Pk / 5541 Nicholson Ln

     Rockville, MD        40,249        2010 / 2012        3.0        61 %     
63 % 

1500/1580/1582/1584 Rockville Pike

     Rockville, MD        110,128        2012/2014        10.3        96 %     
87 % 

Seabreeze Plaza

     Palm Harbor, FL        146,673        2005        18.4        98 %      98
% 

Marketplace at Sea Colony

     Bethany Beach, DE        21,677        2008        5.1        100 %     
100 % 

Seven Corners

     Falls Church, VA        573,481        1973 (1994-7/07)        31.6       
100 %      100 % 

Severna Park Marketplace

     Severna Park, MD        254,011        2011        20.6        100 %     
98 % 



--------------------------------------------------------------------------------

                  Year Acquired or             Percentage
Leased  

Property

   Location     Leasable Area
(Square Feet)      Developed
(Renovated)      Land Area
(Acres)      2017     2016  

Shopping Centers (continued)

               

Shops at Fairfax

     Fairfax, VA       68,762        1975 (1993/99)        6.7        97 %     
97 % 

Smallwood Village Center

     Waldorf, MD       173,341        2006        25.1        83 %      69 % 

Southdale

     Glen Burnie, MD       484,035        1972 (1986)        39.6        98 %   
  98 % 

Southside Plaza

     Richmond, VA       371,761        1972        32.8        91 %      91 % 

South Dekalb Plaza

     Atlanta, GA       163,418        1976        14.6        89 %      88 % 

Thruway

     Winston-Salem, NC       366,693        1972 (1997)        31.5        96 % 
    98 % 

Village Center

     Centreville, VA       146,032        1990        17.2        98 %      95
% 

Westview Village

     Frederick, MD       97,858        2009        11.6        95 %      100 % 

White Oak

     Silver Spring, MD       480,676        1972 (1993)        27.9        99 % 
    100 %      

 

 

       

 

 

    

 

 

   

 

 

       Total Shopping Centers (3)       7,747,798           753.0        95.8 % 
    95.7 %      

 

 

       

 

 

    

 

 

   

 

 

                    Year Acquired or             (1)  

Property

   Location     Leasable Area
(Square Feet)      Developed
(Renovated)      Land Area
(Acres)      2017     2016  

Mixed-Use Properties

               

Avenel Business Park

     Gaithersburg, MD       390,683        1981-2000        37.1        86 %   
  85 % 

Clarendon Center-North Block

     Arlington, VA       108,387        2010        0.6        100 %      99 % 

Clarendon Center-South Block

     Arlington, VA       104,894        2010        1.3        100 %      100 % 

Clarendon Center Residential-South Block (244 units)

       188,671        2010           96 %      97 % 

Park Van Ness- Residential (271 units)

     Washington, DC       214,600        2016        1.4        94 %      61 % 

Park Van Ness-Retail

     Washington, DC       8,847        2016           100 %      100 % 

601 Pennsylvania Ave.

     Washington, DC       227,651        1973 (1986)        1.0        100 %   
  99 % 

Washington Square

     Alexandria, VA       236,376        1975 (2000)        2.0        93 %     
89 %      

 

 

       

 

 

    

 

 

   

 

 

      
Total Mixed-Use
Properties (3)  
      1,480,109           43.4        93.4 %      88.7 %(2)      

 

 

       

 

 

    

 

 

   

 

 

       Total Portfolio (3)       9,227,907           796.4        95.5 %     
94.8 %(2)      

 

 

       

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Land and Development Parcels

           

Ashland Square Phase II

   Manassas, VA      2004        17.3      Marketing to grocers and other retail
businesses, with a development timetable yet to be finalized.

N. Glebe Road

   Arlington, VA      2014-2016        2.8      Construction of a 490-unit
residential project with 62,000 square feet of retail space is currently in
process.

New Market

   New Market, MD      2005        35.5      Parcel will accommodate retail
development in excess of 120,000 SF near I-70, east of Frederick, Maryland. A
development timetable has not been determined.         

 

 

        Total Development Properties         55.6              

 

 

    

 

(1) Percentage leased is a percentage of rentable square feet leased for
commercial space and a percentage of units leased for apartments. Includes only
operating properties owned as of September 30, 2017. As such, prior year totals
do not agree to prior year tables.

(2) Total percentage leased is for commercial space only.

(3) Prior year leased percentages for Total Shopping Centers, Total Mixed-Use
Properties and Total Portfolio have been recalculated to exclude the impact of
properties sold or removed from service and, therefore, the percentages reported
in this table may be different than the percentages previously reported.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(g)

Parts I and II

Indebtedness and Guaranties

(See attached)



--------------------------------------------------------------------------------

Saul Centers, Inc

Total Indebtedness

( dollars in thousands )

 

Lender

   Initial
Loan
Amount      12/31/17
Balance
Outstanding     

Security

Mortgage Debt

        

AEGON USA

     48,000        30,201      Broadlands, Glen, Kentlands Sq I

AEGON USA

     15,500        9,783      Olde Forte Village

Allstate

     21,350        13,529      Countryside

Metropolitan Life

     21,000        13,543      Briggs Chaney Plaza

Teachers (TIAA)

     18,750        12,029      Shops at Monocacy

Teachers (TIAA)

     13,000        9,948      Boca Valley Plaza

Metropolitan Life

     12,500        8,244      Palm Springs Center

Wells Fargo

     45,600        37,998      Thruway

Metropolitan Life

     10,500        7,325      Jamestown Place

Teachers (TIAA)

     7,000        5,649      Hunt Club Corners

Teachers (TIAA)

     40,000        32,673      Lansdowne Town Center

Nationwide

     12,000        9,999      Orchard Park

Allstate

     12,750        10,877      BJs Warehouse

Thrivent

     18,756        12,577      Great Falls

Aviva

     18,500        15,452      Leesburg Pike

Thrivent

     16,000        13,438      Village Center

John Hancock

     27,500        23,873      White Oak

Aviva

     33,500        28,115      Avenel Business Park

Met Life

     33,000        28,025      Ashburn Village

Principal Group

     17,000        14,537      Ravenwood

Prudential Life

     125,000        105,817      Clarendon Center

Principal Group

     38,000        32,016      Severna Park

Prudential Life

     43,000        36,507      Kentlands Square II

AEGON

     20,000        17,086      Cranberry Square

Prudential Life

     73,000        64,472      Seven Corners

RiverSource

     18,000        15,859      Hampshire Langley

Prudential Life

     46,250        39,968      Beacon Center

Prudential Life

     18,000        16,055      Seabreeze Plaza

Prudential Life

     30,000        27,884      Blvd & Shops @ Fairfax

Thrivent

     16,000        14,950      Northrock

Thrivent

     40,000        39,140      Burtonsville Town Sq.

State Farm

     71,580        71,211      Park Van Ness

PPM

     60,000        60,000      Washington Square

Seller Financing

     11,000        11,613      Olney

Northwestern Mutual

     157,000        —        750 North Glebe Road (Construction Loan)      

 

 

    

Total Mortgage Debt

      $ 890,393           

 

 

    

Line of Credit

     275,000        61,000      Unsecured      

 

 

    

Total Corporate Indebtedness

 

   $ 951,393           

 

 

    

Guarantees (other than non-recourse carve-outs):

 

  

Park Van Ness

        53,500     

Kentlands

        9,127     

750 Glebe Road *

        0           

 

 

           $ 62,627           

 

 

    

 

* 750 N. Glebe Road loan with NWM has a completion guarantee and a $23.5m
repayment guarantee upon completion.

** Saul Holdings has a $184K letter of credit outstanding with Wells Fargo
pertaining to development of Ashland Square



--------------------------------------------------------------------------------

SCHEDULE 7.1.(h)

Material Contracts

 

1. Construction Contract dated May 23, 2017 between 750 North Glebe LLC and
Clark Construction Group, LLC, as amended or modified. Contract Amount is
Guaranteed Maximum Price of $164,300,000. Presently approximately $14,057,000
has been paid.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(i)

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(r)

Affiliate Transactions

 

1. Shared Services Agreement, dated as of January 1, 2018, between B. F. Saul
Company and Saul Centers, Inc., as amended.

 

2. Corporate headquarters sublease by B. F. Saul Company to Saul Holdings
Limited Partnership, as amended.

 

3. Contribution Agreement dated August 8, 2016, between Saul Holdings Limited
Partnership and B. F. Saul Real Estate Investment Trust for purchase and
contribution of approximately 14.34 acres of land in Loudoun County, Virginia.

 

4. Letter Agreement dated December 8, 2016 between B. F. Saul Real Estate
Investment Trust and Saul Holdings Limited Partnership regarding Shared Third
Party Pre- Development Costs for Twinbrook area properties.



--------------------------------------------------------------------------------

SCHEDULE 10.2.

Certain Permitted Liens

 

A. Saul Holdings Limited Partnership Property Loans:

 

  1. AEGON USA Realty Advisors, Inc: Broadlands Village

  2. AEGON USA Realty Advisors, Inc: The Glen

  3. AEGON USA Realty Advisors, Inc: Kentlands Square I

  4. AEGON USA Realty Advisors, Inc: Olde Forte Village

  5. AEGON USA Realty Advisors, Inc: Cranberry Square

  6. Aviva: Leesburg Pike

  7. Aviva: Avenel Business Park

  8. PPM (Jackson National Life Company of the UK): Washington Square

  9. Metropolitan Life Insurance Company: Palm Springs Center

  10. Metropolitan Life Insurance Company: Jamestown Place

  11. Metropolitan Life Insurance Company: Briggs Chaney Marketplace

  12. Metropolitan Life Insurance Company: Ashburn Village

  13. Nationwide Life Insurance Company: Orchard Park

  14. Teachers Insurance and Annuity Association: Boca Valley Plaza

  15. Teachers Insurance and Annuity Association: Hunt Club Corners

  16. Teachers Insurance and Annuity Association: Lansdowne Town Center

  17. Teachers Insurance and Annuity Association: Shops at Monocacy

  18. Allstate Life Insurance Company: Countryside

  19. Allstate Life Insurance Company: BJ’s Warehouse

  20. Thrivent: Financial for Lutherans: Great Falls Center

  21. Thrivent: Financial for Lutherans: Village Center

  22. Thrivent: Northrock

  23. Thrivent: Burtonsville Town Square

  24. Northwestern Mutual Life: 750 North Glebe Road

  25. Wells Fargo: Thruway

  26. Principal Life Insurance: Ravenwood

  27. Principal Life Insurance: Severna Park

  28. Capital One Bank: Northrock

  29. Prudential Life: Clarendon Center

  30. Prudential Life: Kentlands Square II

  31. Prudential Life: Seven Corners Center

  32. Prudential Life: Beacon Center

  33. Prudential Life: Seabreeze Plaza

  34. Prudential Life: Boulevard and Shops at Fairfax

  35. Seller Financing: Olney

 

B. Saul Subsidiary I Limited Partnership Property Loans:

 

  1. John Hancock Real Estate Finance Group: White Oak

  2. RiverSource Life: Hampshire Langley

 

C. Saul Subsidiary II Limited Partnership Property Loan:

 

  1. State Farm Life: Park Van Ness



--------------------------------------------------------------------------------

D. Other Liens:

A number of the properties are subject to restrictions and obligations common to
commercial and retail properties that Borrower believes fit within the
definition of Permitted Liens, but arise from a variety of sources, such as
leases of major tenants, deeds of subdivision and owner’s dedications, building
restriction lines set forth in recorded plats, and requirements of local
jurisdictions in connection with development of a property. In addition, in one
case, a purchase money deed of trust in favor of the Borrower was recorded as a
place holder for recordation tax purposes.

We also note that the Sears ground lease of a portion of the White Oak property
includes a purchase option and a right to encumber the ground leased property.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit, Guaranty, and Swingline Loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

1.    Assignor[s]:                                [Assignor [is] [is not] a
Defaulting Lender] 2.    Assignee[s]:                       [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender] 3.    Borrower(s):   
SAUL HOLDINGS LIMITED PARTNERSHIP 4.    Administrative Agent:    Wells Fargo
Bank, National Association, as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Credit Agreement dated as of
January 26, 2018 among Saul Holdings Limited Partnership, the Lenders parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
the other parties thereto 6.    Assigned Interest[s]:      

 

Assignor[s]5

  

Assignee[s]6

  

Facility
Assigned7

   Aggregate Amount
of
Commitment/Loans
for all Lenders8      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment
/
Loans9     

CUSIP
Number

         $      $        %              $      $        %              $      $
       %    

 

[7. Trade Date:                                             ]10

[Page break]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:           Name:       Title:    

 

[NAME OF ASSIGNOR]

By:           Name:       Title:    

 

ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:           Name:       Title:    

 

[NAME OF ASSIGNEE]

By:           Name:       Title:    

  

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent  

By:

     

 

Name:

       

Title:

     

[Consented to:14

 

SAUL HOLDINGS LIMITED PARTNERSHIP, as the Borrower

 

By:

     

 

Name:

       

Title:

      ]

[Consented to:15

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and the Swingline
Lender  

By:

       

 

Name:

         

Title:

        CAPITAL ONE, NATIONAL ASSOCIATION, as an Issuing Bank  

By:

     

 

Name:

         

Title:

      ]

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of Section 13.6.(b)(iii)(B) of the Credit Agreement.

14 To be added only if the consent of the Borrower is required by the terms of
Section 13.6.(b)(iii)(A) of the Credit Agreement.

15 To be added only if the consent of the Issuing Banks and the Swingline Lender
is required by the terms of Section 13.6.(b)(iii)(C) of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1. or 9.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

A-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY dated as of January 26, 2018 (the “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons, each a “Guarantor” and collectively, the “Guarantors”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of January 26, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Saul Holdings
Limited Partnership (the “Borrower”), the financial institutions from time to
time parties thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Issuing Banks from time to time parties thereto (the “Issuing
Banks”), the Swingline Lender from time to time party thereto (the “Swingline
Lender”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders, the Issuing Banks, the Swingline Lender
and the Specified Derivatives Providers (the Administrative Agent, the Lenders,
the Issuing Banks, the Swingline Lender and the Specified Derivatives Providers,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any other Loan Party;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financial
accommodations from the Guarantied Parties through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making, and
continuing to make, such financial accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations” (provided,
however, that the definition of “Guarantied Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap

 

B-1



--------------------------------------------------------------------------------

Obligations of such Guarantor for purposes of determining any obligations of any
Guarantors)): (a) all indebtedness and obligations owing by the Borrower or any
other Loan Party to any Lender, any Issuing Bank or the Administrative Agent
under or in connection with the Credit Agreement or any other Loan Document to
which the Borrower or such other Loan Party is a party, including without
limitation, the repayment of all principal of the Revolving Loans, Term Loans
and Swingline Loans and the Reimbursement Obligations, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender, the Issuing Banks or the Administrative Agent thereunder or in
connection therewith; (b) all existing or future payment and other obligations
owing by any Loan Party under any Specified Derivatives Contract (other than any
Excluded Swap Obligation); (c) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (d) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (e) all other Guaranteed Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; (c) to make demand of the Borrower,
any other Loan Party or any other Person; or (d) to enforce or seek to enforce
or realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any Specified Derivatives Contract (except Excluded
Swap Obligations), any other Loan Document or any other document, instrument or
agreement evidencing or relating to any Guarantied Obligations (collectively,
the “Guarantied Documents”), or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, any Guarantied Document or any assignment or transfer of any
Guarantied Document;

(b) any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(c) any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

B-2



--------------------------------------------------------------------------------

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower, any other Loan Party or any other Person to recover
payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any Loan Party or any other
Person with respect to the liabilities of any Loan Party to any of the
Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
any Loan Party or any other Person against any Guarantied Party;

(k) any change in the corporate existence, structure or ownership of any Loan
Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect, or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment in
full or release or termination of the obligations of any Guarantor hereunder by
the Guarantied Parties pursuant to the terms of the Credit Agreement).

Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement any Guarantied Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral securing any of the Guarantied
Obligations; (d) release any Loan Party or other Person liable in any manner for
the payment or collection of any of the Guarantied Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower, any other Loan Party
or any other

 

B-3



--------------------------------------------------------------------------------

Person; and (f) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Guarantied Parties shall elect, in
the case of each of the foregoing clauses (a) through (e) above, pursuant to the
terms of the Credit Agreement and the other Loan Documents.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full mutatis mutandis.

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, other than demand for payment hereunder, and any
other act or thing, or omission or delay to do any other act or thing, which in
any manner or to any extent might vary the risk of such Guarantor or which
otherwise might operate to discharge such Guarantor from its obligations
hereunder.

Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents, and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party, except to the extent
such amount is determined, in a final, non-appealable judgment by a court of
competent jurisdiction, to have been collected by the Administrative Agent or
such other Guarantied Party in violation of any Guarantied Document.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the

 

B-4



--------------------------------------------------------------------------------

Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to
Section 3.10. of the Credit Agreement), and if such Guarantor is required by
Applicable Law or by any Governmental Authority to make any such deduction or
withholding such Guarantor shall pay to the Administrative Agent and the Lenders
such additional amount as will result in the receipt by the Administrative Agent
and the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Administrative Agent and
Requisite Lenders, exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by a
Guarantied Party, an Affiliate of a Guarantied Party or such Participant to or
for the credit or the account of such Guarantor against and on account of any of
the Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, then no Guarantor shall accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from any other Loan Party
on account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would

 

B-5



--------------------------------------------------------------------------------

otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER GUARANTIED
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH

 

B-6



--------------------------------------------------------------------------------

NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER GUARANTIED DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER GUARANTIED DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall constitute prima facie evidence of amounts and other
matters set forth therein. The failure of the Administrative Agent or any other
Guarantied Party to maintain such books and accounts shall not in any way
relieve or discharge any Guarantor of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such

 

B-7



--------------------------------------------------------------------------------

Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 13.9. of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Eligible Assignee or Participant (or any prospective Eligible Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.7.
of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of three (3) Business Days after the
deposit in the United States Postal Service certified mail, postage prepaid and
addressed to the address of such party at the addresses specified; (ii) if
emailed, upon the next Business Day; provided that such notice is delivered by
overnight courier on the next Business Day following such emailed confirmation;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. of the Credit Agreement to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,

 

B-8



--------------------------------------------------------------------------------

incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Guarantied Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent or any other Guarantied Party or any of the Administrative Agent’s or any
of their respective Related Parties for punitive damages in respect of any claim
in connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Guarantied Documents, or any of the
transactions contemplated by thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10. of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20. hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 32. Definitions. (a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan

 

B-9



--------------------------------------------------------------------------------

Parties) of the Loan Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (x) any Guarantor shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (z); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; or (vi) make a general assignment
for the benefit of creditors; (y) the board of directors (or similar governing
body) of any Guarantor or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in this
definition of “Proceeding”; or (z) a case or other proceeding shall be commenced
against any Guarantor in any court of competent jurisdiction seeking: (i) relief
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

B-10



--------------------------------------------------------------------------------

(b) As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Loan Party identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.12. of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (ii) the payment and
performance by each other Loan Party of its obligations under the Guaranty with
respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing.

(c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

B-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTOR]

By:

     

Name:

     

Title:

    Address for Notices for all Guarantors:

c/o SAUL CENTERS, INC.

7501 Wisconsin Ave., Suite 1500 E

Bethesda, MD 20814

Attention:         Scott V. Schneider

Facsimile:        (301) 986-6023

Telephone:       (301) 986-6022

 

B-12



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of January 26, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Saul Holdings
Limited Partnership (the “Borrower”), the financial institutions from time to
time parties thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Issuing Banks from time to time parties thereto (the “Issuing
Banks”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders, the Issuing Banks, the Swingline Lender
and the Specified Derivatives Providers (the Administrative Agent, the Lenders,
the Issuing Banks, the Swingline Lender and the Specified Derivatives Providers,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”)

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Banks and the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any other Loan Party;

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financial
accommodations from the Guarantied Parties, through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of January 26, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”) made by each of the Guarantors party thereto for its benefit and the
benefit of the other Guarantied Parties and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

B-13



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5.
of the Guaranty as to itself as a Guarantor and agrees to be bound by each of
the covenants contained in Section 6. of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

B-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

[NEW GUARANTOR]

By:

     

Name:

     

Title:

   

 

Address for Notices:

c/o SAUL CENTERS, INC.

7501 Wisconsin Ave., Suite 1500 E

Bethesda, MD 20814 Attention:   Scott V. Schneider Facsimile:   (301) 986-6023
Telephone:   (301) 986-6022

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

     

Name:

     

Title:

   

 

B-15



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

____________, 20__

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 S. 4th Street, Floor 09

Minneapolis, MN 55415-1526

Attention: Disbursement Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Saul Holdings Limited Partnership (the
“Borrower”), the Lenders from time to time parties thereto (the “Lenders”), the
Issuing Banks from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $ ___________________.

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.

 

  3. The Borrower hereby requests that such Revolving Loans be of the following
Type:

[Check one box only]

 

  ☐ Base Rate Loan

 

  ☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐ one month

  ☐ three months

  ☐ six months

  ☐ other: ____________________

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.15. of the
Credit Agreement would be violated; and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are and shall be true and correct in
all material respects (except in the case of any representation

 

C-1



--------------------------------------------------------------------------------

or warranty qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects) with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of any representation or warranty
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances not expressly prohibited under the Loan
Documents. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Revolving Loans
contained in Article VI. of the Credit Agreement will have been satisfied (or
waived in accordance with the terms of the Credit Agreement) at the time such
Revolving Loans are made.

[Signatures on Following Page]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

SAUL HOLDINGS LIMITED PARTNERSHIP

By: Saul Centers, Inc., its General Partner

By:

     

Name:

     

Title:

   

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

____________, 20__

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 S. 4th Street, Floor 09

Minneapolis, MN 55415-1526

Attention: Disbursement Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Saul Holdings Limited Partnership (the
“Borrower”), the Lenders from time to time parties thereto (the “Lenders”), the
Issuing Banks from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1. The requested date of such Continuation is ____________, 20__.

 

  2. The Loans subject to such Continuation are [Revolving] [Term Loans].

 

  3. The aggregate principal amount of the Loans subject to the requested
Continuation is $________________________ and the portion of such principal
amount as to which such Continuation is requested is
$__________________________.

 

  4. The current Interest Period of the Loans subject to such Continuation ends
on ________________, 20__.

 

  5. The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

[Check one box only]

 

  ☐ one month

  ☐ three months

  ☐ six months

[Continued on next page]

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists or will exist.

If notice of the requested Continuation was given previously by telephone, this
notice shall be considered the written confirmation of such telephone notice
required under Section 2.9. of the Credit Agreement.

[Signatures on Following Page]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

SAUL HOLDINGS LIMITED PARTNERSHIP

By: Saul Centers, Inc., its General Partner

By:

     

Name:

     

Title:

   

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

____________, 20__

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 S. 4th Street, Floor 09

Minneapolis, MN 55415-1526

Attention: Disbursement Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Saul Holdings Limited Partnership (the
“Borrower”), the Lenders from time to time parties thereto (the “Lenders”), the
Issuing Banks from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The requested date of such Conversion is ______________, 20__.

 

  2. The Loans to be Converted are [Revolving][Term]Loans.

 

  3. The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

 

  ☐ Base Rate Loan

  ☐ LIBOR Loan

 

  4. The aggregate principal amount of the Loans subject to the requested
Conversion is $_____________________ and the portion of such principal amount as
to which such Conversion is requested is $___________________.

 

E-1



--------------------------------------------------------------------------------

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

 

  ☐ Base Rate Loan

 

  ☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐ one month

  ☐ three months

  ☐ six months

  ☐ other: ____________________

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Default or Event of Default exists or
will exist.

If notice of the requested Conversion was given previously by telephone, this
notice shall be considered the written confirmation of such telephone notice
required under Section 2.10. of the Credit Agreement.

[Signatures on Following Page]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

SAUL HOLDINGS LIMITED PARTNERSHIP

By: Saul Centers, Inc., its General Partner

By:

     

Name:

     

Title:

   

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

                , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 S. 4th Street, Floor 09

Minneapolis, MN 55415-1526

Attention: Disbursement Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Saul Holdings Limited Partnership (the
“Borrower”), the Lenders from time to time parties thereto (the “Lenders”), the
Issuing Banks from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                    .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on                     , 20    .

 

  3. The Borrower requests that such Swingline Loan be made available to the
Borrower by                     .

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after the making of such Swingline Loan,
(a) no Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.15. of the Credit Agreement would be violated; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of
any representation or warranty qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of any representation or
warranty qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances not expressly prohibited
under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Swingline Loan contained in Article VI. of the Credit Agreement will
have been satisfied (or waived in accordance with the terms of the Credit
Agreement) at the time such Swingline Loan is made.

 

F-1



--------------------------------------------------------------------------------

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

[Signatures on next page]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

SAUL HOLDINGS LIMITED PARTNERSHIP

By: Saul Centers, Inc., its General Partner

By:

     

Name:

     

Title:

   

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF REVOLVING NOTE

 

$                                           , 20    

FOR VALUE RECEIVED, the undersigned, SAUL HOLDINGS LIMITED PARTNERSHIP (the
“Borrower”) hereby unconditionally promises to pay to the order of
                                                  or registered assigns (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at Minneapolis Loan Center of
Administrative Agent, MAC N9303-110, 600 S. 4th Street, Floor 09, Minneapolis,
Minnesota 55415-1526, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of
                                 AND             /100 DOLLARS
($                    ), or such lesser amount as may be the then outstanding
and unpaid balance of all Revolving Loans made by the Lender to the Borrower
pursuant to, and in accordance with the terms of, the Credit Agreement (defined
below).

The Borrower further agrees to pay interest at said office, in Dollars, on the
unpaid principal amount owing hereunder from time to time on the dates and at
the rates and at the times specified in the Credit Agreement.

This Revolving Note is one of the “Revolving Notes” referred to in that certain
Credit Agreement dated as of January 26, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.6. thereof, the Issuing Banks from time to time
parties thereto, the Administrative Agent, and the other parties thereto, and is
subject to, and entitled to, all provisions and benefits thereof. Capitalized
terms used herein and not defined herein shall have the respective meanings
given to such terms in the Credit Agreement. The Credit Agreement, among other
things, (a) provides for the making of Revolving Loans by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first mentioned above, (b) permits the prepayment
of the Loans by the Borrower subject to certain terms and conditions and
(c) provides for the acceleration of the maturity of this Revolving Note upon
the occurrence of certain events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Revolving Note.

[This Revolving Note is given in replacement of the Revolving Note dated
                 , 20    , in the original principal amount of
$                     previously delivered to the Lender under the Credit
Agreement. THIS REVOLVING NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
THE OTHER REVOLVING NOTE.]16

 

16  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Commitment
has increased or decreased from what it was initially.

 

G-1-1



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as of the date first written above.

 

SAUL HOLDINGS LIMITED PARTNERSHIP

By: Saul Centers, Inc., its General Partner

By:

     

Name:

     

Title:

   

 

G-1-3



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF TERM NOTE

 

$                                           , 20    

FOR VALUE RECEIVED, the undersigned, SAUL HOLDINGS LIMITED PARTNERSHIP (the
“Borrower”) hereby unconditionally promises to pay to the order of
                                                  or registered assigns (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at Minneapolis Loan Center of
Administrative Agent, MAC N9303-110, 600 S. 4th Street, Floor 09, Minneapolis,
Minnesota 55415-1526, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of
                                 AND             /100 DOLLARS
($                    ), or such lesser amount as may be the then outstanding
and unpaid balance of all Term Loans made by the Lender to the Borrower pursuant
to, and in accordance with the terms of, the Credit Agreement (defined below).

The Borrower further agrees to pay interest at said office, in Dollars, on the
unpaid principal amount owing hereunder from time to time on the dates and at
the rates and at the times specified in the Credit Agreement.

This Term Note is one of the “Term Notes” referred to in that certain Credit
Agreement dated as of January 26, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.6. thereof, the Issuing Banks from time to time parties thereto, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of Term Loans by the Lender to the Borrower in an aggregate amount
not to exceed at any time outstanding the Dollar amount first mentioned above,
(b) permits the prepayment of the Loans by the Borrower subject to certain terms
and conditions and (c) provides for the acceleration of the maturity of this
Term Note upon the occurrence of certain events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Term Note.

[This Term Note is given in replacement of the Term Note dated         
        , 20    , in the original principal amount of $                    
previously delivered to the Lender under the Credit Agreement. THIS TERM NOTE IS
NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER TERM NOTE.]17

 

17  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Term Loan
has increased or decreased from what it was initially.

 

G-2-1



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

G-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note as
of the date first written above.

 

SAUL HOLDINGS LIMITED PARTNERSHIP

By: Saul Centers, Inc., its General Partner

By:

     

Name:

     

Title:

   

 

G-2-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SWINGLINE NOTE

 

$                                                    , 20    

FOR VALUE RECEIVED, the undersigned, SAUL HOLDINGS LIMITED PARTNERSHIP (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at Minneapolis Loan Center
of Administrative Agent, MAC N9303-110, 600 S. 4th Street, Floor 09,
Minneapolis, Minnesota 55415-1526, or at such other address as may be specified
by the Swingline Lender to the Borrower, the principal sum of
                                     AND NO/100 DOLLARS ($                    )
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Swingline Loans made by the Swingline Lender to the Borrower under the Credit
Agreement (defined below)), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note (this “Note”), endorsed by the
Swingline Lender on the schedule attached hereto or any continuation thereof,
provided that the failure of the Swingline Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the Swingline Loans.

This Note is the “Swingline Note” referred to in that certain Credit Agreement
dated as of January 26, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 13.6.
thereof, the Issuing Banks from time to time parties thereto, the Swingline
Lender, Wells Fargo Bank, National Association, as Administrative Agent, and the
other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

SAUL HOLDINGS LIMITED PARTNERSHIP By:   Saul Centers, Inc., its General Partner
By:       Name:       Title:    

 

H-2



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

   Principal
Amount of
Loan    Amount Paid or
Prepaid    Unpaid
Principal
Amount    Notation
Made By

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: SAUL HOLDINGS LIMITED PARTNERSHIP

Administrative Agent: Wells Fargo Bank, National Association

Loan: Loan number              made pursuant to that certain “Credit Agreement”
dated as of January 26, 2018 between Borrower, Administrative Agent, and
Lenders, as amended, restated, supplemented or otherwise modified from time to
time

Effective Date:                      , 20    

Check applicable box:

New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan. Replace Previous Agreement – This is a replacement
Disbursement Instruction Agreement. All prior instructions submitted in
connection with this Loan are cancelled as of the Effective Date set forth
above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4.(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

I-1



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

  

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.): N/A

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

 

   Names of Receiving Parties for the Closing Disbursement(s) (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Closing Exhibit) 1.    2.    3.   

[INCLUDE FOLLOWING SECTION IF DEPOSITS INTO WELLS FARGO BANK ACCOUNTS AT CLOSING
ARE ANTICIPATED]

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account Number: Further
Credit Information/Instructions:

 

I-2



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

  

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.): N/A

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

   Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit) 1.    2.    3.   

[INCLUDE FOLLOWING SECTION IF DEPOSITS INTO WELLS FARGO BANK ACCOUNTS AT CLOSING
ARE ANTICIPATED]

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account Number: Further
Credit Information/Instructions:

 

I-3



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

SAUL HOLDINGS LIMITED PARTNERSHIP By:   Saul Centers, Inc., its General Partner
By:       Name:       Title:    

 

I-4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender, any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent, any
Issuing Bank, Swingline Lender nor any Lender makes any representations or
warranties other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

I-5



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-6



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-7



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF OPINION OF COUNSEL TO THE BORROWER AND GUARANTORS

[ATTACHED]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Saul Holdings Limited Partnership (the
“Borrower”), the Lenders from time to time parties thereto (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Credit Agreement.

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

1. (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent and its Subsidiaries as of, and during the [quarterly][annual] accounting
period ending on                     , 20     and (b) such review has not
disclosed the existence during such accounting period, and the undersigned does
not have knowledge of the existence, as of the date hereof, of any condition or
event constituting a Default or Event of Default [except as set forth on
Attachment A hereto, which accurately describes the nature of the conditions(s)
or event(s) that constitute (a) Default(s) or (an) Event(s) of Default and the
actions which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)].

2. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 10.1. of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.

3. Borrower’s Funds From Operations for such [quarterly][annual] accounting
period ending on                     , 20     were $                 (subject to
correction arising in the course of audit).

4. The representations and warranties of the Borrower and the other Loan Parties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except in the case of any representation or
warranty qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects), except to the extent such
representations or warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of any representation or warranty
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances not expressly prohibited under the Credit
Agreement or the other Loan Documents.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                     , 20    .

 

SAUL HOLDINGS LIMITED PARTNERSHIP By: Saul Centers, Inc., its General Partner
By:     Name:     Title:   Chief Financial Officer

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SAUL HOLDINGS LIMITED PARTNERSHIP (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or in such Form W-8BEN or Form W-8BEN-E
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:       Title:    

Date:                      , 20    

 

L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SAUL HOLDINGS LIMITED PARTNERSHIP (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate or in such Form W-8BEN or Form W-8BEN-E changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:       Name:       Title:    

Date:                      , 20    

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SAUL HOLDINGS LIMITED PARTNERSHIP (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate or in such Form
W-8IMY, such Form W-8BEN or Form W-8BEN-E changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:       Name:       Title:    

Date:                      , 20    

 

L-3-1



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of January 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SAUL HOLDINGS LIMITED PARTNERSHIP (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 13.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate or in such Form W-8IMY, such Form W-8BEN or Form W-8BEN-E changes,
the undersigned shall promptly so inform the Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:       Name:       Title:    

Date:                      , 20    

 

L-4-1